Exhibit 10.1

COMMERCIAL LEASE

This Indenture of Lease, dated this 27 day of February, 2012 by and between MU
Plymouth Ponds LLC, a Minnesota limited liability company (“Landlord”), and
Entellus Medical, Inc., a Delaware corporation (hereinafter referred to as
“Tenant”).

DEFINITIONS:

“Property”–That certain real property located in the City of Plymouth (the
“City”), County of Hennepin and State of Minnesota and legally described on
Exhibit A attached hereto and made a part hereof, including all buildings and
site improvements located thereon.

“Building” –That certain office/warehouse building containing approximately
110,180 square feet located upon the Property and commonly described as Plymouth
Ponds Building # 4, located at 3600 Holly Lane North, Plymouth, Minnesota 55447.

“Premises” –That certain portion of the Building located at 3600 Holly Lane
North, Plymouth, Minnesota, and designated as Suite 40, totaling approximately
24,974 square feet, consisting of 22,523 square feet of office space and
approximately 2,361 square feet of warehouse space shown on Exhibit B, and 90
square feet of shared mechanical space as measured from the outside walls of the
Premises to the center of the partition wall. The Premises include a
non-exclusive easement for access to Common Areas, as hereinafter defined, and
all licenses and easements appurtenant to the Premises.

“Common Areas” –The areas to be used for the non-exclusive use by Tenant and
other tenants in the Building, including, but not limited to, corridors,
lavatories, driveways, truck docks, parking lots and landscaped areas. Subject
to reasonable rules and regulations promulgated by Landlord attached hereto and
made a part hereof as Exhibit C, the Common Areas are hereby made available to
Tenant and its employees, agents, customers, and invitees for reasonable use in
common with other tenants, their employees, agents, customers and invitees.

WITNESSETH:

 

1. TERM:

For and in consideration of the rents, additional rents, terms, provisions and
covenants herein contained, Landlord hereby lets, leases and demises to Tenant,
the Premises for the term of forty-one (41) months commencing on the 1st day of
April, 2012 (sometimes called “the Commencement Date”) and expiring the 31st day
of August, 2015 (sometimes called “Expiration Date”), unless sooner terminated
as hereinafter provided (the “Term”).

 

2. BASE RENT:

Landlord reserves and Tenant shall pay to Landlord, the rent designated in
Article 42 of the attached Addendum, payable in advance without offset,
deduction or demand, in equal monthly installments as set forth in the Addendum,
commencing on the Commencement Date and continuing on the first day of each and
every month thereafter for the next succeeding months during the balance of the
Term (the “Base Rent”).

 

3. ADDITIONAL RENT:

Commencing on the earlier of (a) the Commencement Date, and (b) the date that
Tenant is operating its business in the Premises, Tenant shall pay to Landlord
from such date throughout the Term of this Lease the following:



--------------------------------------------------------------------------------

a. Tenant shall pay a sum equal to 22.66% of the Real Estate Taxes due and
payable during the term of the Lease prorated based on the billing period
therefor. The term “Real Estate Taxes” shall mean all real estate taxes, all
assessments and any taxes in lieu thereof, which may be levied upon or assessed
against the Property of which the Premises are a part. Tenant, in addition to
all other payments to Landlord by Tenant required hereunder, shall pay to
Landlord, in each year during the Term of this Lease and any extension or
renewal thereof, Tenant’s proportionate share of Real Estate Taxes. Any tax year
commencing during any lease year shall be deemed to correspond to such lease
year. In the event the taxing authorities include in such real estate taxes and
assessments the value of any improvements made by Tenant, or of machinery,
equipment, fixtures, inventory or other personal property or assets of Tenant,
then Tenant shall pay all the taxes attributable to such items in addition to
its proportionate share of said aforementioned Real Estate Taxes. A copy of the
tax statement submitted by Landlord to Tenant shall be sufficient evidence of
the amount of Real Estate Taxes assessed or levied against the Property of which
the Premises are a part.

b. A sum equal to 22.66% of the annual aggregate Operating Expenses incurred by
Landlord in the operation, maintenance and repair of the Building and Property
due and payable during the term of the Lease prorated based on the billing
period therefor. The term “Operating Expenses” shall include but not be limited
to maintenance, repair, operation, replacement and care of all Common Areas
(including common area utilities and lighting), common area mechanical rooms,
common area plumbing, roofs, parking and landscaped areas, signs, snow removal,
non-structural repair and maintenance of the exterior of the Building, insurance
premiums, management fee (not to exceed 5% of gross building revenue), wages and
fringe benefits of personnel employed for such work, costs of equipment
purchased and used for such purposes, and the cost or portion thereof properly
allocable to the Property (amortized on a straightline basis over such
reasonable period as Landlord shall determine together with the interest at the
rate of six percent (6%) per annum on the unamortized balance) of any capital
improvements made to the Building by Landlord which result in a reduction of
Operating Expenses or made to the Building by Landlord after the date of this
Lease that are required under any governmental law or regulation that was not
applicable to the Building at the time it was constructed. Operating Expenses
shall also include a yearly capital reserve to be held in a segregated account
until and for the use of replacement of black topped surfaced driveway and
parking areas and Building mechanical equipment when needed. The amount of such
reserve shall be determined by reasonable accounting and building management
purposes. The term “Operating Expenses” shall not include: (a) the cost of any
“tenant allowances”, alterations, leasing commissions, legal fees, advertising
or promotional expenses, or other costs incurred in preparing space for
occupancy or developing the Building or leasing of space or in connection with
relationships or disputes with tenants; (b) payments under ground leases, debt
amortization or financing or refinancing costs; (c) expenses for which Landlord
is or will be reimbursed out of insurance, warranty or condemnation proceeds;
(d) any expenses incurred by reason of the willful misconduct or gross
negligence by the Landlord, its officers, directors, employees, agents or
contractors; (e) any costs in excess of $50,000 incurred to test, survey,
cleanup, contain, abate, remove or otherwise remedy Hazardous Materials (as
defined herein) or asbestos containing materials from the Property, including
any damages or future claims asserted against Landlord in connection with the
same; (f) any expenditures pertaining to the administration of the Property,
including payroll and payroll-related expenses associated with administrative
and clerical personnel, general office expenditures, and administrative
expenditures (including expenditures for travel, entertainment, dues,
subscriptions, donations, data processing, errors and omissions insurance,
automobile allowances, charitable contributions, political donations and
professional fees of any kind); (g) pro rata shares of wages and fringe benefits
of personnel for the portion of time that such personnel are not working solely
with respect to the Property; and/or (h) any contributions to yearly capital
reserves exceeding in the aggregate $.10 per square foot of the Premises per
year.

c. In no event shall the total adjusted monthly rent be less than the first
month’s Base Rent plus Tenant’s proportionate share of Real Estate Taxes and
Operating Expenses.

 

2



--------------------------------------------------------------------------------

The payment of the sums set forth in this Article 3 shall be in addition to the
Base Rent payable pursuant to Article 2 of this Lease. All sums due hereunder
shall be due and payable within thirty (30) days of delivery of written
certification by Landlord setting forth the computation of the amount due from
Tenant. In the event the Term shall begin or expire at any time during the
calendar year or if Tenant shall occupy the Premises for purposes of operating
its business in the Premises prior to the Commencement Date, Tenant shall be
responsible for his pro-rata share of Real Estate Taxes and Operating Expenses
during the Term of this Lease and/or occupancy time.

Prior to commencement of this Lease, and prior to the commencement of each
calendar year thereafter commencing during the Term of this Lease or any renewal
or extension thereof, Landlord may estimate for each calendar year (i) the total
amount of Real Estate Taxes; (ii) the total amount of Operating Expenses;
(iii) Tenant’s share of Real Estate Taxes for such calendar year; (iv) Tenant’s
share of Operating Expenses for such calendar year; and (v) the computation of
the annual and monthly rental payable during such calendar year as a result of
increases or decreases in Tenant’s share of Real Estate Taxes and Operating
Expenses. Said estimates will be in writing and will be delivered or mailed to
Tenant.

The amount of Tenant’s proportionate share of Real Estate Taxes and Operating
Expenses for each calendar year, so estimated, shall be payable as Additional
Rent by Tenant, without offset, deduction or demand, in equal monthly
installments, in advance, on the first day of each month during such calendar
year at the option of Landlord. In the event that such estimate is delivered to
Tenant before the first day of January of such calendar year, said amount, so
estimated, shall be payable as “Additional Rent” in equal monthly installments,
in advance, on the first day of each month during such calendar year. In the
event that such estimate is delivered to Tenant after the first day of January
of such calendar year, said amount, so estimated, shall be payable as Additional
Rent in equal monthly installments, in advance, on the first day of each month
over the balance of such calendar year (so long as Tenant has at least twenty
(20) days prior notice before the next month), with the number of installments
being equal to the number of full calendar months remaining in such calendar
year.

Within one hundred twenty (120) days after completion of each calendar year
during the Term of this Lease or any renewal or extension thereof, Landlord
shall cause its accountants to determine the actual amount of the Real Estate
Taxes and Operating Expenses payable in such calendar year and Tenant’s share
thereof and deliver a written certification of the amounts thereof to Tenant. If
Tenant has underpaid its share of Real Estate Taxes or Operating Expenses for
such calendar year, Tenant shall pay the balance of its share of same within
thirty (30) days after the receipt of such statement. If Tenant has overpaid its
share of Real Estate Taxes or Operating Expenses for such calendar year,
Landlord shall either (i) refund such excess within thirty (30) days, or
(ii) credit such excess against the most current monthly installment or
installments due Landlord for its estimate of Tenant’s share of Real Estate
Taxes and Operating Expenses for the next following calendar year. A pro rata
adjustment shall be made for a fractional calendar year occurring during the
term of the Lease or any renewal or extension thereof based upon the number of
days of the term of the Lease during said calendar year as compared to three
hundred sixty-five (365) days and all additional sums payable by Tenant or
credits due Tenant as a result of the provision of this Article 3 shall be
adjusted accordingly.

Landlord’s books and records relating Tenant’s share of Operating Expenses for
any particular calendar year shall be available for inspection by Tenant, during
the ninety (90) day period following delivery of Landlord’s statement with
respect to such year, during normal business hours upon prior appointment at the
Building or another address within the same city as the Building. The books and
records shall be kept confidential by Tenant and at the request of Landlord,
Tenant shall execute a confidentiality agreement reasonably acceptable to
Landlord. In no event shall Tenant be permitted to examine Landlord’s books or
records unless Tenant has paid and continues to pay all Base Rent and Additional
Rent when due.

 

3



--------------------------------------------------------------------------------

4. COVENANT TO PAY RENT:

The covenants of Tenant to pay the Base Rent and the Additional Rent are each
independent of any other covenant, condition, provision or agreement contained
in this Lease. All rents are payable to Landlord at 3600 Holly Lane North, Suite
100, Plymouth, MN 55447.

 

5. UTILITIES:

Landlord shall provide mains and conduits to supply water, gas, electricity and
sanitary sewage to the Property. Tenant shall pay, when due, directly to the
appropriate provider, all charges for sewer usage or rental, garbage disposal,
refuse removal, water, electricity, gas, fuel oil, L.P. gas, telephone and/or
other utility services or energy source separately metered and furnished to the
Premises during the Term of this Lease, or any renewal or extension thereof,
together with any related installation or connection charges or deposits
(“Utility Costs”). If any services or utilities furnished to the Premises are
jointly metered with other premises, Landlord will make a commercially
reasonable determination of Tenant’s proportionate share of such Utility Costs
and Tenant, within thirty (30) days following Tenant’s receipt of an invoice
therefore, shall pay such share to Landlord as Additional Rent. For any utility
service furnished to the Premises not separately metered, such as water and
sewer, Landlord shall have the right, at its sole election and at any time, to
install at Tenant’s expense a submeter to measure the Premises’ use of such
utility service, in which event Tenant, within thirty (30) days following
Tenant’s receipt of an invoice therefore, shall reimburse Landlord from time to
time as Additional Rent for the cost of such utility service used by the
Premises. If Landlord elects to furnish any of the foregoing utility services or
other services furnished or caused to be furnished to Tenant, then the rate
charged by Landlord shall not exceed the rate Tenant would be required to pay to
a utility company or service company furnishing any of the foregoing utilities
or services. The charges thereof shall be deemed Additional Rent in accordance
with Article 3. Landlord shall not be liable for, and Tenant shall not be
entitled to any abatement or reduction of Base Rent or Additional Rent by reason
of Landlord’s failure to furnish any of the foregoing utilities, when such
failure is caused by accident, breakage, repairs (including replacements),
strikes, lockouts or other labor disturbances or labor disputes of any
character, or for any other causes.

 

6. CARE AND REPAIR OF PREMISES:

Tenant shall, at all times throughout the Term of this Lease, including renewals
and extensions, and at its sole expense, keep and maintain the Premises in a
clean, safe, sanitary and first class condition and in compliance with all
applicable laws, codes, ordinances, rules and regulations. Tenant’s obligations
hereunder shall include but not be limited to the maintenance, repair and
replacement, if necessary, of (i) those portions of the following systems that
solely service the Premises: mechanical, heating and air conditioning fixtures,
equipment, and systems; all lighting and electrical systems; all plumbing
fixtures and equipment; any and all other fixtures, motors and machinery;
(ii) all interior walls, partitions, doors and windows, including the regular
painting thereof; all exterior entrances, (iii) windows, doors, garage doors,
bumpers, and docks and the replacement of all broken glass; and (iv) all
interior walls and doors of the trash enclosures. When used in this provision,
the term “repairs” shall include replacements or renewals when necessary, and
all such repairs made by Tenant shall be equal in quality and class to the
original work. The Tenant shall keep and maintain all portions of the Premises,
trash enclosures and the sidewalk and areas adjoining the same in a safe, clean
and orderly condition, free of accumulation of dirt and rubbish. Tenant shall be
responsible for the prompt removal of snow, ice and other hazardous conditions
accumulating or occurring on the sidewalks and walkways between the Premises and
parking areas; provided, however, Landlord is responsible for maintenance,
repair and replacement of such sidewalks and walkways. Maintenance of the HVAC
shall specifically include the reasonable cost of quarterly inspections
performed by Landlord’s own engineers or by an independent mechanical contractor
who shall be contracted for by Landlord. In either event, said cost shall be
included by Landlord in Operating Expenses under Article 3 of this Lease
Agreement.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Landlord shall be responsible for replacing the
HVAC system if Landlord determines that it must be replaced, and each year
during the Term, as the same may be extended pursuant to Article 46 of the
Addendum attached hereto, Tenant shall pay one-tenth of the cost of replacing
the HVAC system, which shall be paid by Tenant as part of Operating Expenses.

Landlord represents and warrants that the HVAC, electrical and plumbing systems
are all in good working order as of the Commencement Date. Notwithstanding
anything to the contrary set forth herein, Tenant shall pay no more than
(i) $2,500.00 in the aggregate for repairs to the HVAC system in any one
instance and (ii) $5,000.00 in the aggregate for repairs to the HVAC system in
any one calendar year.

If Tenant fails, refuses or neglects to maintain or repair the Premises as
required in this Lease after written notice shall have been given to Tenant and
the applicable cure period has expired, in accordance with Article 33 of this
Lease, Landlord may make such repairs without liability to Tenant for any loss
or damage that may accrue to Tenant’s merchandise, fixtures or other property or
to Tenant’s business by reason thereof so long as Landlord uses reasonable care
in performing such work, and upon completion thereof, Tenant shall pay to
Landlord all costs plus 5% of overhead incurred by Landlord in making such
repairs upon presentation to Tenant of a bill therefore.

Landlord shall repair, at its expense, the structural portions of the Building,
provided however where structural repairs are required to be made by reason of
the acts of Tenant, the costs thereof shall be borne by Tenant and payable by
Tenant to Landlord within thirty (30) days after written demand.

Landlord shall be responsible for all outside maintenance of the Premises, and
all maintenance of Common Areas, including grounds, parking areas and outside
areas around trash enclosures. All such maintenance which is the responsibility
of Landlord shall be provided as reasonably necessary to the comfortable use and
occupancy of Premises during business hours, except Saturdays, Sundays and
holidays, upon the condition that Landlord shall not be liable for damages for
failure to do so due to causes beyond its control.

Except as otherwise provided in this Lease, Landlord shall maintain and operate
the Property in material compliance with all applicable governmental laws,
ordinances, rules and regulations so as not to materially and adversely affect
Tenant’s use and occupancy of the Premises; provided, however, except as
otherwise provided in this Lease, Landlord will make modifications and/or
improvements to the Building only if ordered to do so by the appropriate
governmental authority.

 

7. SIGNS:

Any sign, lettering, picture, notice or advertisement installed on or in any
part of the Property and visible from the exterior of the Building, or visible
from the exterior of the Premises, must be approved in advance by Landlord and
installed at Tenant’s expense. In the event of a violation of the foregoing by
Tenant, Landlord may remove the same without any liability and may charge the
expense incurred for such removal to Tenant. Tenant agrees to comply with the
sign criteria attached here to as Exhibit E.

 

8. ALTERATIONS, INSTALLATIONS, FIXTURES:

Except as hereinafter provided, Tenant shall not make any alteration, additions,
or improvements (for purposes of this Article 8, any of the foregoing being
referred to as the “Work”) in or to the Premises without the prior written
consent of Landlord, which shall not be unreasonably withheld, and Tenant shall
not add, disturb or in any way change any plumbing or wiring therein without the
prior written consent of Landlord, which may be withheld in Landlord’s sole
discretion. Notwithstanding anything herein to the contrary, Tenant may, without
the consent of Landlord, perform Work of a non-structural nature costing no more
than $10,000.00 in any one instance so long as the plumbing, wiring, life/safety
and mechanical systems of the Building are not disturbed or changed in any way
and Tenant gives Landlord at least twenty (20) days’ prior written notice
describing in reasonable

 

5



--------------------------------------------------------------------------------

detail the nature of such Work and the contractor(s) that will be performing
same, which contractor(s) shall be reasonably acceptable to Landlord. In the
event alterations are required by any governmental agency by reason of the use
and occupancy of the Premises by Tenant, Tenant shall make such alterations at
its own cost and expense after first obtaining Landlord’s approval of plans and
specifications, which approval shall not be unreasonably withheld, therefore and
furnishing such indemnification as Landlord may reasonably require against
liens, costs, damages and expenses arising out of such alterations. Alterations
or additions by Tenant must be built in compliance with all laws, ordinances and
governmental regulations affecting the Property and Tenant shall warrant to
Landlord that all such alterations, additions, or improvements shall be in
strict compliance with all relevant laws, ordinances, governmental regulations,
and insurance requirements. Construction of such alterations or additions shall
commence only upon Tenant obtaining and exhibiting to Landlord the requisite
approvals, licenses and permits and indemnification against liens.

 

9. POSSESSION:

Upon Landlord’s receipt of the Deposit (as defined in Article 45 of the Addendum
attached to this Lease Agreement), Landlord shall deliver possession of the
Premises in the condition required pursuant to Article 45 of the Addendum
attached to this Lease Agreement. Prior to the commencement of the Term,
Landlord shall have no responsibility or liability for loss or damage to trade
fixtures or equipment installed or left on the Premises. By occupying the
Premises as a tenant, or to install trade fixtures or equipment, or to perform
finishing work, Tenant shall be conclusively deemed to have accepted the same
and to have acknowledged that the Premises are in the condition required by this
Lease Agreement. Following Tenant’s occupancy of the Premises and within ten
(10) days of Landlord’s request, Landlord and Tenant shall execute a
ratification agreement which shall set forth the final commencement and
expiration dates of the Term, shall acknowledge the Base Rent, the square
footage of the Premises (office space and warehouse, shared mechanical space),
delivery of the Premises in the condition required by this Lease Agreement and
shall include such other matters as Landlord may reasonably request (hereafter
the “Ratification Agreement”), which shall be substantially in the form attached
hereto as Exhibit F.

 

10. SECURITY AND DAMAGE DEPOSIT:

Tenant, contemporaneously with the execution of this Lease, has deposited with
Landlord the sum of Nineteen Thousand and NO/100 Dollars ($19,000.00), receipt
of which is acknowledged hereby by Landlord, which deposit is to be held by
Landlord, without liability for interest, as a security and damage deposit for
the faithful performance by Tenant during the Term hereof or any extension
hereof. Prior to the time when Tenant shall be entitled to the return of this
security deposit, Landlord may commingle such deposit with Landlord’s own funds
and use such security deposit for such purpose as Landlord may determine. If
there is an Event of Default (as defined below in Article 17), then Landlord,
either with or without terminating this Lease may (but shall not be required to)
apply such portion of said deposit as may be necessary to compensate or repay
Landlord for all losses or damages sustained or to be sustained by Landlord due
to such breach on the part of Tenant, including, but not limited to overdue and
unpaid rent, any other sum payable by Tenant to Landlord pursuant to the
provisions of this Lease, damages or deficiencies in the reletting of Premises,
and reasonable attorney’s fees incurred by Landlord. Should the entire deposit
or any portion thereof, be appropriated and applied by Landlord, in accordance
with the provisions of this paragraph, Tenant upon written demand by Landlord,
shall remit forthwith to Landlord a sufficient amount of cash to restore said
security deposit to the original sum deposited, and Tenant’s failure to do so
within five (5) days after receipt of such demand shall constitute a breach of
this Lease. Said security deposit shall be returned to Tenant, less any
depletion thereof as the result of the provisions of this paragraph, at the end
of the Term of this Lease or any renewal thereof, or upon the earlier
termination of this Lease. Tenant shall have no right to anticipate return of
said deposit by withholding any amount required to be paid pursuant to the
provisions of this Lease or otherwise.

 

6



--------------------------------------------------------------------------------

In the event Landlord shall sell the Property, or shall otherwise convey or
dispose of its interest in this Lease, Landlord may assign the security deposit
or any balance thereof to Landlord’s assignee, whereupon Landlord shall be
released from all liability for the return or repayment of such security deposit
and Tenant shall look solely to the said assignee for the return and repayment
of said security deposit. Said security deposit shall not be assigned or
encumbered by Tenant without such consent of Landlord, and any assignment or
encumbrance without such consent shall not bind Landlord. In the event of any
rightful and permitted assignment of this Lease by Tenant, said security deposit
shall be deemed to be held by Landlord as a deposit made by the assignee, and
Landlord shall have no further liability with respect to the return of said
security deposit to Tenant.

 

11. USE:

The Premises shall be used and occupied by Tenant solely for the purposes of
office/warehouse, light manufacturing, research and development, and cadaveric
training and such use by Tenant shall at all times be in full compliance with
all applicable laws, ordinances and governmental regulations affecting the
Building and Property and subject to the reasonable rules and regulations of
Landlord Set forth on Exhibit C. The Premises shall not be used in such manner
that, in accordance with any requirement of law or of any public authority,
Landlord shall be obligated on account of the purpose or manner of said use to
make any addition or alteration to or in the Building. The Premises shall not be
used in any manner that will increase the rates required to be paid for pubic
liability or for fire and extended coverage insurance for the Property. Tenant
shall occupy the Premises, conduct its business and control its agents,
employees, invitees and visitors in such a way as is lawful and reputable, and
will not permit or create any nuisance, noise, odor, or otherwise interfere
with, annoy or disturb any other tenant in the Building in its normal business
operations, or Landlord in its management of the Building. Tenant shall not,
without the prior consent of Landlord, use any apparatus, machinery, device or
equipment in or about the Premises that will cause any substantial noise or
vibration or any increase in the normal consumption level of electric power. If
any of Tenant’s apparatus, machinery, devices or equipment should disturb the
enjoyment of any other tenant in the Building, then Tenant shall provide, at its
sole cost and expense, adequate insulation or take such other action, including
removing such apparatus, machinery, devices or equipment, as may be necessary to
eliminate the disturbance. No food or beverage dispensing machines (except those
solely servicing Tenant’s on-Premises employees) shall be installed by Tenant in
the Premises without the prior written consent of Landlord. In no event shall
Tenant (i) permit the storage of any materials, equipment or other personal
property outside of the Building or (ii) permit any motor vehicle to be parked
outside of the Building overnight except notwithstanding anything in paragraph
21 of the Rules and Regulations attached hereto as Exhibit C, the following
overnight parking is permitted (a) employee parking related to 2nd or 3rd shift
work schedules, (b) overnight parking of employee vehicles from time-to-time in
connection with out-of-town travel, and (c) company vehicles backed up to the
Premises loading dock door. Tenant shall have access to the Premises and parking
24 hours per day, 365 days per year.

Tenant represents and warrants to Landlord that prior to the parties’ execution
of this Lease, Tenant has furnished Landlord with a complete list of all
equipment Tenant will use in the Premises for the purposes permitted under this
Article 11, including, without limitation, radio surgical equipment, radiation
emitting equipment and equipment used in providing diagnostic or therapeutic
testing services, such as fluoroscopy, x-ray, plane film radiology, computerized
tomography (CT), ultrasound, radiation therapy, mammography and breast
diagnostics, nuclear medicine testing and magnetic resonance imaging (for
purposes of this Article 11, collectively referred to as the “Equipment”). No
Equipment, other than the Equipment included on Tenant’s list, may be used in
the Premises without the prior written approval of Landlord, which approval
shall not be unreasonably withheld, and no Equipment may be used in the Premises
that causes material levels of noise or vibration. If any of Tenant’s Equipment
should disturb the enjoyment of any other tenant in the Building, then Tenant
shall, at Tenant’s sole cost and expense and in compliance with all other
applicable provisions of this Lease, provide adequate insulation or take such
other action, including removing such Equipment, as may be necessary to
eliminate the disturbance.

 

7



--------------------------------------------------------------------------------

Tenant covenants and agrees that it shall not store, process, produce or dispose
of any infectious, hazardous or toxic wastes or substances (as those terms are
defined under federal or state law, and specifically including the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, as amended,
42 U.S.C. §§9601 et seq.; the Minnesota Environmental Response and Liability
Act, Minn. Stat. Chapter 115.B; and the Minnesota Infectious Waste Control Act,
Minn., Stat. §§116.75 et seq.) upon the Premises or any part thereof without
first obtaining Landlord’s written consent. Landlord hereby consents to Tenant’s
use of such materials in the operation of its business provided all such
materials are handled and disposed of in accordance with applicable laws and
regulations. In all events any such infectious, hazardous or toxic wastes or
substances shall be handled and stored in strict compliance with all applicable
laws, ordinances and regulations, and evidence of such compliance shall be given
to Landlord if requested by Landlord. Tenant shall immediately, upon request,
provide Landlord with copies of all permits, inspection reports, monitoring
reports, licenses, orders, demands, compliance requests, edicts or other
documents filed, served, delivered or transmitted either with, to or from the
Minnesota Department of Health, Minnesota Pollution Control Agency or the
Environmental Protection Agency (or any successor organization) or other
governmental body (hereafter “Environmental Requirements”). Tenant further
agrees to comply with all Environmental Requirements. In no event shall any
infectious, hazardous or toxic waste or substance or any pollutant or
contaminate be disposed of on the Premises through the sewer system serving the
Premises or stored underground. If any infectious, hazardous or toxic waste or
substance is to be utilized by Tenant on the Premises, except for Waste (as
defined below) used in the ordinary course of Tenant’s business which Tenant
shall store and dispose of in accordance with all applicable Environmental
Requirements, Tenant agrees to advise Landlord as to what area of the Building
any infectious, hazardous or toxic substances or materials will be located
and/or stored and what construction steps or procedures, if any, need to be
taken in connection with any construction of improvements being made to the
Premises or the Building so as to protect the Premises, Building and
improvements located thereon from contamination of any said infectious,
hazardous or toxic substances, including the prevention of any release into the
environment as a result of any handling or reasonably foreseeable mishandling of
said infectious, hazardous or toxic substances. Tenant further agrees to take
all appropriate action, at its sole expense, to prevent any release or
threatened release into the Premises, Building, the land underlying said
Building or the environment as a result of infectious, hazardous or toxic
substances deposited, stored, placed on or which otherwise come to be located
upon the Premises or which is the result of the existence or emission of any
infectious, hazardous or toxic chemicals, substances, materials or pollutants
in, on or from the Premises. In the event any such release does occur, as a
result of the acts or omissions of Tenant, or its employees, agents or
contractors, or in the event of Tenant’s failure to comply with the
Environmental Requirements, Tenant hereby agrees to indemnify and hold Landlord
harmless from all damages, liability, claims, costs (including reasonable
attorneys’ fees), actions and proceedings resulting from or relating to (either
directly or indirectly) from such release and/or failure to so comply. At the
end of the Term or earlier termination of Tenant’s possession of the Premises,
Tenant shall remove, at its sole expense, and in full compliance with all
Environmental Requirements all infectious, hazardous or toxic chemicals,
substances, materials or pollutants. The requirements and indemnifications of
this Article 11 shall survive the expiration or termination of this Lease
Agreement.

Tenant, at its expense, further agrees to comply with each present and future
federal, state or local law or ordinance regulating the collection, sorting,
separation, recycling of waste products, garbage, refuse, infectious waste and
trash (collectively the “Waste”) in or about the Premises. Tenant shall sort and
separate the Waste into such containers and categories as required by law. Each
separately sorted category of Waste shall be placed in separate receptacles as
designated and approved by Landlord. Such separate receptacles shall be removed
from the Premises in accordance with collection schedules prescribed by law or
otherwise reasonably prescribed by Landlord. Landlord reserves the right to
refuse to collect or accept from Tenant any Waste that are not separated and
sorted as required by law and to require Tenant to arrange for such collection,
at Tenant’s expense, utilizing a contractor reasonably satisfactory to Landlord.

 

8



--------------------------------------------------------------------------------

12. ACCESS TO PREMISES:

After reasonable notice, Tenant agrees to permit Landlord and the authorized
representatives of Landlord to enter the Premises at all times during usual
business hours for the purpose of inspecting, making any necessary repairs
required or permitted to be made by Landlord hereunder, conducting environmental
testing, and performing any work therein required or permitted to be made by
Landlord hereunder that may be necessary to comply with any laws, ordinances,
rules, regulations or requirements of any public authority or of the Board of
Fire Underwriters or any similar body or that Landlord may deem necessary to
prevent waste or deterioration in connection with the Premises. Nothing herein
shall imply any duty upon the part of Landlord to do any such work that, under
any provision of this Lease, Tenant may be required to perform and the
performance thereof by Landlord shall not constitute a waiver of Tenant’s
default in failing to perform the same. The Landlord may, during the progress of
any work in the Premises, keep and store upon the Premises all necessary
materials, tools and equipment. The Landlord shall not in any event be liable
for inconvenience, annoyance, disturbance, loss of business, or other damage of
Tenant by reason of making repairs or the performance of any work in the
Premises, or on account of bringing materials, supplies and equipment into or
through the Premises during the course thereof and the obligations of Tenant
under this Lease shall not thereby be affected in any manner whatsoever so long
as Landlord uses reasonable care to minimize its disturbance of Tenant’s
business operations hereunder. Tenant agrees that no additional locks will be
placed on any of the doors to the Premises without the written consent of
Landlord.

Landlord reserves the right to enter upon the Premises at any time in the event
of an emergency and, after reasonable notice, at reasonable hours to exhibit the
Premises to prospective purchasers or others; and to exhibit the Premises to
prospective tenants and to display “For Lease” or similar signs on windows or
doors in the Premises during the last twelve months of the Term of this Lease,
all without hindrance or molestation by Tenant.

 

13. EMINENT DOMAIN:

In the event of any eminent domain or condemnation proceeding, or private sale
in lieu thereof, in respect to the Property during the Term thereof, the
following provisions shall apply:

a. If the whole of the Property shall be acquired or condemned by eminent domain
for any public or quasi-public use or purpose, then the Term of this Lease shall
cease and terminate as of the date possession shall be taken in such proceeding
and all rentals shall be paid up to that date.

b. If any part constituting less than the whole of the Property shall be
acquired or condemned as aforesaid, and in the event that such partial taking or
condemnation shall materially affect the Premises so as to render the Premises
unsuitable for the business of Tenant, in the reasonable opinion of Landlord,
then the Term of this Lease shall cease and terminate as of the date possession
shall be taken by the condemning authority and rent shall be paid to the date of
such termination.

In the event of a partial taking or condemnation of the Property which shall not
materially affect the Premises so as to render the Premises unsuitable for the
business of Tenant, in the reasonable opinion of Landlord, this Lease shall
continue in full force and effect but with a proportionate abatement of the Base
Rent and Additional Rent based on the portion, if any, of the Premises taken.
Landlord reserves the right, at its option, to restore the Building and the
Premises to substantially the same condition as they were prior to such
condemnation. In such event, Landlord shall give written notice to Tenant,
within thirty (30) days following the date possession shall be taken by the
condemning authority, of Landlord’s intention to restore. Upon Landlord’s notice
of election to restore, Landlord shall commence restoration and shall restore
the Building and the Premises with reasonable promptness, subject to delays
beyond Landlord’s control and delays in the making of condemnation or sale
proceeds adjustment by Landlord; and Tenant shall have no right to terminate
this Lease except

 

9



--------------------------------------------------------------------------------

as herein provided. Upon completion of such restoration, the rent shall be
adjusted based upon the portion, if any, of the Premises restored.

c. In the event of any condemnation or taking as aforesaid, whether whole or
partial, Tenant shall not be entitled to any part of the award paid for such
condemnation and Landlord is to receive the full amount of such award, Tenant
hereby expressly waiving any right to claim to any part thereof.

d. Although all damages in the event of any condemnation shall belong to
Landlord whether such damages are awarded as compensation for diminution in
value of the leasehold or to the fee of the Premises, Tenant shall have the
right to claim and recover from the condemning authority, but not from Landlord,
such compensation as may be separately awarded or recoverable by Tenant in
Tenant’s own right on account of any and all damage to Tenant’s business by
reason of the condemnation and for or on account of any cost or loss to which
Tenant might be put in removing Tenant’s merchandise, furniture, fixtures,
leasehold improvements and equipment. However, Tenant shall have no claim
against Landlord or make any claim with the condemning authority for the loss of
its leasehold estate, any unexpired term or loss of any possible renewal or
extension of said Lease, or loss of any possible value of said lease, any
unexpired term, renewal or extension of said Lease.

 

14. DAMAGE OR DESTRUCTION:

In the event of any damage or destruction to the Property by fire or any other
cause during the Term hereof, the following provisions shall apply:

a. If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
thirty percent (30%) of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant written
notice of Landlord’s election to terminate this Lease.

b. If the cost of restoration as estimated by Landlord will equal or exceed
fifty percent (50%) of said replacement value of the Building and if the
Premises are not suitable as a result of said damage for the purposes for which
they are demised hereunder, in the reasonable opinion of Tenant, then Tenant
may, no later than the sixtieth (60th) day following the damage, give Landlord a
written notice of election to terminate this Lease.

c. If the cost of restoration as estimated by Landlord shall amount to less than
thirty percent (30%) of said replacement value of the Building, or if, despite
the cost, Landlord does not elect to terminate this Lease, Landlord shall
restore the Building and the Premises with reasonable promptness, subject to
delays beyond Landlord’s control and delays in the making of insurance
adjustments by Landlord; and Tenant shall have no right to terminate this Lease
except as herein provided. Landlord shall not be responsible for restoring or
repairing leasehold improvements of Tenant.

d. In the event of either of the elections to terminate, this Lease shall be
deemed to terminate on the date of the receipt of the notice of election and all
rentals shall be paid up to that date. Tenant shall have no claim against
Landlord for the value of any unexpired Term of this Lease.

e. In any case where damage to the Building shall materially affect the Premises
so as to render them unsuitable in whole or in part for the purposes for which
they are demised hereunder, then, unless such destruction was wholly or
partially caused by the negligence or breach of the terms of this Lease by
Tenant, its employees, contractors or licensees, a portion of the Base Rent and
Additional Rent based upon the amount of the extent to which the Premises are
rendered unsuitable shall be abated until repaired or restored. If the
destruction or damage was wholly or partially caused by negligence or breach of
the terms of this Lease by Tenant as aforesaid and if Landlord shall elect to

 

10



--------------------------------------------------------------------------------

rebuild, the Base Rent and Additional Rent shall not abate and Tenant shall
remain liable for the same.

Notwithstanding anything contained in this Article 14 to the contrary, Landlord
shall only be obligated to restore the Premises to the extent of the insurance
proceeds actually received, but if the insurance proceeds actually received do
not permit Landlord to restore the Premises, Landlord shall so notify Tenant no
later than the fifteenth (15th) day after Landlord determines that the insurance
proceeds are insufficient to restore the Premises, and either Landlord or Tenant
may terminate this Lease by written notice given within sixty (60) days after
Landlord’s notice. If Landlord restores the Premises or the Building in
accordance with the provisions of this Article, then Tenant shall not have any
right to terminate this Lease because of such damage pursuant to: (i) any common
law rights, (ii) Minnesota Statutes § 504.05 as now in effect or as it may be
hereafter amended or supplemented, or (iii) any comparable right established by
a similar statute.

 

15. CASUALTY INSURANCE:

a. Landlord shall at all times during the Term of this Lease, at its expense,
maintain a policy or policies of insurance with premiums paid in advance issued
by an insurance company licensed to do business in the State of Minnesota
insuring the Building against loss or damage by fire, explosion or other
insurable hazards and contingencies for the full insurable value, provided that
Landlord shall not be obligated to insure any furniture, equipment, machinery,
goods, supplies or other contents not covered by this Lease which Tenant may
bring upon the Premises or any additional improvements which Tenant may
construct or install on the Premises. Tenant shall at all times during the Term
of this Lease, at its expense, maintain a policy or policies of insurance with
premiums paid in advance issued by an insurance company licensed to do business
in the State of Minnesota insuring against loss or damage by fire, explosion or
other insurable hazards and contingencies for the full insurable value of
Tenant’s improvements to the Premises and Tenant’s personal property.

b. Tenant shall not carry any stock of goods or do anything in or about the
Premises that will in any way impair or invalidate the obligation of the insurer
under any policy of insurance required by this Lease.

c. Landlord hereby waives and releases all claims, liabilities and causes of
action against Tenant and its agents, servants and employees for loss or damage
to, or destruction of, the Property or any portion thereof, including the
buildings and other improvements situated thereon, resulting from fire,
explosion and other perils included in standard extended coverage insurance,
whether caused by the negligence of any of said persons or otherwise. Likewise,
Tenant hereby waives and releases all claims, liabilities and causes of action
against Landlord and its agents, servants and employees for loss or damage to,
or destruction of, any of the improvements, fixtures, equipment, supplies,
merchandise and other property, whether that of Tenant or of others, upon or
about the Property resulting from fire, explosion or the other perils included
in standard extended coverage insurance, whether caused by the negligence of any
of said persons or otherwise. The aforementioned waivers shall remain in force
whether or not Tenant’s or Landlord’s insurer shall consent thereto.

d. In the event that the use of the Premises by Tenant increases the premium
rate for insurance carried by Landlord on the improvements of which the Premises
are a part, Tenant shall pay Landlord, upon demand, the amount of such premium
increase. If Tenant installs any electrical equipment that overloads the power
lines to the building or its wiring, Tenant shall, at its own expense, make
whatever changes are necessary to comply with the requirements of the insurance
underwriter, insurance rating bureau and governmental authorities having
jurisdiction.

 

11



--------------------------------------------------------------------------------

16. PUBLIC LIABILITY INSURANCE:

Tenant shall during the Term hereof keep in full force and effect at its expense
a policy or policies of public liability insurance with respect to the Premises
and the business of Tenant, on terms with companies approved in writing by
Landlord, in which Landlord and Landlord’s designees are named as additional
insureds under prudent limits of liability not less than: $1,000,000 for
injury/death to any one person; $2,000,000 for injury/death to more than one
person, and $1,000,000 with respect to damage to property. Such policy(ies)
shall: (i) provide that such policies are primary and Landlord’s policy(ies) are
noncontributing; (ii) require at lease thirty (30) days prior written notice
must be given to Landlord prior to cancellation, expiration or material adverse
changes to such policy(ies). Tenant shall furnish evidence satisfactory to
Landlord at the time this Lease is executed that such coverage is in full force
and effect.

Landlord shall during the Term hereof keep in full force and effect at its
expense a policy or policies of public liability insurance with respect to the
Property.

 

17. DEFAULT OF TENANT:

a. In the event of any (i) failure of Tenant to pay any rental due hereunder on
the date the same shall be due, or (ii) any failure to perform any other of the
terms, conditions or covenants of this Lease to be observed or performed by
Tenant for more than thirty (30) days after written notice of such failure shall
have been given to Tenant, provided if such failure cannot be cured within said
thirty (30) day period, such period shall be extended so long as Tenant commence
cure within said period and continues to diligently pursue cure thereafter, or
(iii) if Tenant or an agent of Tenant shall falsify any report required to be
furnished to Landlord pursuant to the terms of this Lease, or (iv) if Tenant or
any guarantor of this Lease shall become bankrupt or insolvent, or file any
debtor proceedings or any person shall take or have against Tenant or any
guarantor of this Lease in any court pursuant to any statute either of the
United States or of any state a petition of bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s or any such guarantor’s property and such proceedings or
petition is not withdrawn within forty-five (45) days after filing, or (v) if
Tenant or any such guarantor makes an assignment for the benefit or creditors,
or (vi) if Tenant shall suffer this Lease to be taken under any writ of
execution, then in any such event Tenant shall be in default hereunder (each of
the foregoing is an “Event of Default”), and Landlord, in addition to other
rights or remedies it may have, shall have the immediate right of re-entry and
may remove all persons and property from the Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of, and for
the account of Tenant, all without service of notice or resort to legal process
and without being guilty of trespass, or becoming liable for any loss or damage
which may be occasioned thereby.

b. After an Event of Default, should Landlord elect to re-enter the Premises, as
herein provided, or should it take possession of the Premises pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may from time to time, without terminating this
Lease, make such alterations and repairs as may be necessary in order to relet
the Premises, and relet the Premises or any part thereof upon such term or terms
(which may be for a term extending beyond the Term of this Lease) and at such
rental or rentals and upon such other terms and conditions as Landlord in its
sole discretion may deem advisable. Upon each such subletting all rentals
received by Landlord from such reletting shall be applied first to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord;
second, to the payment of any costs and expenses of such reletting, including
brokerage fees and attorney’s fees and costs of such alterations and repairs;
third, to the payment of the rent due and unpaid payment of future rent as the
same may become due and payable hereunder. If such rentals received from such
reletting during any month be less than that to be paid during that month by
Tenant hereunder, Tenant, upon demand, shall pay any such deficiency to
Landlord. No such re-entry or taking possession of the Premises by Landlord
shall be construed as an election on its part to terminate this Lease unless a
written notice of such intention is given to Tenant or unless the termination
thereof is decreed by a court of competent

 

12



--------------------------------------------------------------------------------

jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time after such re-entry and reletting elect to terminate this Lease
for any such Event of Default, in addition to any other remedies it may have, it
may recover from Tenant all damages it may incur by reason of such Event of
Default, including the cost of recovering the Premises, reasonable attorney’s
fees, and including the worth (using a present value calculated using a six
percent discount rate) at the time of such termination of the excess, if any, of
the amount of rent and charges equivalent to rent reserved in this Lease for the
remainder of the stated term, minus the amount of rental loss which Tenant
proves could have been reasonably avoided, all of which amounts shall be
immediately due and payable from Tenant to Landlord. Landlord shall also be
entitled to any other amounts necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to comply with the requirements of this
Lease.

c. Landlord may, at its option, instead of exercising any other rights or
remedies available to it in this Lease or otherwise by law, statute or equity,
spend such money as is reasonably necessary to cure any Event of Default of
Tenant herein and the amount so spent, and costs incurred, including attorney’s
fees in curing such Event of Default, shall be paid by Tenant, as Additional
Rent, upon demand.

d. After an Event of Default, in the event suit shall be brought for recovery of
possession of the Premises, for the recovery of rent of any other amount due
under the provisions of this Lease, or because of the breach of any other
covenant herein contained on the part of Tenant to be kept or performed, and a
breach shall be established, Tenant shall pay to Landlord all expenses incurred
therefore, including a reasonable attorney’s fee, together with interest on all
such expenses at the rate of ten percent (10%) per annum from the date of such
breach of the covenants of this Lease.

e. Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises, by reason of the violation by Tenant of any of the covenants or
conditions of this Lease, or otherwise. Tenant also waives any demand for
possession of the Premises, and any demand for payment of rent and any notice of
intent to re-enter the Premises, or of intent to terminate this Lease, other
than the notices above provided in this Article, and waives any and every other
notice or demand prescribed by any applicable statues or laws.

f. No remedy herein or elsewhere in this Lease or otherwise by law, statute or
equity, conferred upon or reserved to Landlord or Tenant shall be exclusive of
any other remedy, but shall be cumulative, and may be exercised from time to
time and as often as the occasion may arise.

 

18. INDEMNITY & HOLD HARMLESS:

Tenant shall indemnify, protect, defend (at Landlord’s request and with counsel
approved by Landlord) and hold Landlord and Landlord’s affiliates and each of
their respective partners, directors, officers, shareholders and employees,
harmless from and against every demand, claim, cause of action, judgment, costs
and expense, including, but not limited to, reasonable attorneys’ fees and
disbursements of counsel, whether suit is initiated or not, and all loss and
damage arising from any injury, loss or damage to the person or property of
Tenant, any other tenant in the Property or to any other person rightfully in
the Property, (i) occurring in or about the Premises, or (ii) caused by the
negligence or misconduct of Tenant, Tenant’s affiliates or any of their
respective employees, representatives, agents or contractors, or (iii) resulting
from the violation of any legal requirements or the provisions of this Lease by
Tenant, Tenant’s affiliates or any of their respective employees,
representatives, agents or contractors. Tenant’s indemnity obligations under
this Article shall survive the expiration or earlier termination of this Lease.

Landlord shall indemnify, protect, defend (at Tenant’s request and with counsel
approved by Tenant) and hold Tenant and Tenant’s affiliates and each of their
respective partners, directors, officers, shareholders and employees, harmless
from and against every demand, claim, cause of action,

 

13



--------------------------------------------------------------------------------

judgment, costs and expense, including, but not limited to, reasonable
attorneys’ fees and disbursements of counsel, whether suit is initiated or not,
and all loss and damage arising from any injury, loss or damage to the person or
property of Landlord, any other tenant in the Property or to any other person
rightfully in the Property, (i) caused by the negligence or misconduct of
Landlord, Landlord’s affiliates or any of their respective employees,
representatives, agents or contractors, or (ii) resulting from the violation of
any legal requirements or the provisions of this Lease by Landlord, Landlord’s
affiliates or any of their respective employees, representatives, agents or
contractors; provided, however, the foregoing shall not extend to any legal
requirements which concern Tenant’s particular use of the Premises. Landlord’s
indemnity obligations under this Article shall survive the expiration or earlier
termination of this Lease.

If any mechanic’s lien is filed against any part of the Property for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant, such mechanic’s lien shall be discharged by Tenant within thirty
(30) days thereafter, at Tenant’s sole cost and expense, by the payment thereof
or by making any deposit required by law or by posting a bond with such surety,
in 150% of the amount claimed by such lien claimant. Tenant shall immediately
notify Landlord of any mechanic’s lien or other lien filed against the Property
or any part thereof by a contractor or subcontractor of Tenant or otherwise by
reason of work claimed to have been done for or materials claimed to have been
furnished to Tenant. If Tenant fails to remove such lien or post such bond
within the thirty (30) day period following the filing thereof, Landlord may, at
its sole discretion and without waiving its rights and remedies based on such
breach by Tenant and without releasing Tenant from any of its obligations, cause
such lien to be released by any means it shall reasonably deem proper, including
payment in satisfaction of the claim giving rise to such lien. Tenant shall, in
such event, pay to Landlord at once, upon notice by Landlord, any sum paid by
Landlord to remove such lien, together with interest at the rate of 12% from the
date of such payment by Landlord. Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by
applicable law, or that Landlord shall deem proper for the protection of
Landlord, the Premises, the Property and any other party having an interest
therein, from liens. All material suppliers, contractors, artisans, mechanics,
laborers and other parties contracting with Tenant for the furnishing of any
labor, services, materials, supplies or equipment with respect to any portion of
the Premises are hereby charged with notice that they must look solely to Tenant
for payment of the same and Tenant’s purchase orders, contracts and subcontracts
in connection therewith must clearly state this requirement.

 

19. NON-LIABILITY:

Subject the terms and conditions of Article 14 and Article 18 hereof, Landlord
shall not be liable for damage to any property of Tenant or of others located on
the Property, nor for the loss of or damage to any property of Tenant or of
others by theft or otherwise. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain or snow or leaks from any part of the
Property or from the pipes, appliances, or plumbing works or from the roof,
street or subsurface or from any other place or by dampness, or by any other
cause of whatsoever nature. Landlord shall not be liable for any such damage
caused by other tenants or persons in the Property, occupants of adjacent
property, of the buildings, or the public or caused by operations in
construction of any private, public or quasi-public work. Landlord shall not be
liable to Tenant for any damages as the result of any latent defect in the
Premises. All property of Tenant kept or stored on the Premises shall be so kept
or stored at the risk of Tenant only and Tenant shall hold Landlord harmless
from any claims arising out of damage to the same, including subrogation claims
by Tenant’s insurance carrier.

 

14



--------------------------------------------------------------------------------

20. SUBORDINATION, ESTOPPEL AND FINANCIAL STATEMENTS:

This Lease shall be subordinated to any mortgages, deeds of trust, security
agreements, ground leases, master leases or other encumbrances (collectively,
“Encumbrances”) that may now exist or that may hereafter be placed upon the
Property, or any part thereof, and to any and all advances made thereunder, and
to the interest upon the indebtedness evidenced by such Encumbrances, and to all
renewals, replacements and extensions of any of the Encumbrances. In the event
of execution by Landlord after the date of this Lease of any such Encumbrance,
renewal, replacement or extension, Tenant agrees, within ten (10) days of its
receipt, to execute and return any commercially reasonable subordination
agreement required by the holder of such Encumbrance, which agreement shall
provide that:

a. Such holder shall not disturb the possession and other rights of Tenant under
this Lease so long as Tenant is not in default hereunder beyond applicable
notice and cure periods;

b. In the event of acquisition of title to the Premises by such holder, such
holder shall accept Tenant as tenant of the Premises under the terms and
conditions of this Lease and shall perform all the obligations of Landlord
hereunder; and

c. In such event Tenant shall recognize such holder as landlord hereunder.

Tenant shall, upon receipt of a request from Landlord therefore, within twenty
(20) days after receipt of such request, execute and deliver to Landlord or to
any proposed holder of an Encumbrance, an estoppel certificate in recordable
form, certifying that this Lease is in full force and effect, that there are no
offsets against rent nor defenses to Tenant’s performance under this Lease, or
setting forth any such offsets or defenses claimed by Tenant, as the case may
be, and such other terms as reasonably requested by Landlord. In the event that
Tenant fails to execute and return the estoppel certificate within such twenty
(20) day period, the holder of such Encumbrance shall be entitled to rely, as
against the Tenant, that (i) this Lease is in full force and effect, without
amendment except as specified by the Landlord, (ii) Tenant has no offsets
against rent nor any defenses to Tenant’s performance under this Lease,
(iii) Tenant has no right to any offset or defenses to the payment of rent, and
(iv) Tenant has not paid any rental under this Lease more than one month in
advance.

Tenant agrees to give prompt written notice to the holder of each Encumbrance
who has given Tenant written notice of its address of any default by Landlord
under this Lease which would entitle Tenant to terminate or cancel this Lease or
abate the rental payable hereunder, and agrees that, notwithstanding any
provision of this Lease to the contrary, no rental abatement or notice of
termination of this Lease by Tenant shall be effective unless all such notified
holders of Encumbrances have received said notice and have failed for thirty
(30) days after receipt thereof to cure Landlord’s default, or if the default
cannot be cured within thirty (30) days, have failed to commence and to
diligently pursue the cure of Landlord’s default which gave rise to such right
of termination or abatement.

Unless Tenant’s current financial statements are readily available to the public
(e.g., via internet access), Tenant agrees to provide Landlord (but no more than
twice in any calendar year), within ten (10) days of request, the then most
current financial statements of Tenant and any guarantors of this Lease
Agreement, which shall be certified by Tenant, and if available, shall be
audited and certified by a certified public accountant. Landlord shall keep such
financial statements confidential, except Landlord shall, in confidence, be
entitled to disclose such financial statements to existing or prospective
mortgagees or purchasers of the Building, all of whom must agree in writing to
keep such financial statements confidential.

 

15



--------------------------------------------------------------------------------

21. ASSIGNMENT OR SUBLETTING:

a. Tenant Assignment. Tenant agrees not to assign, sublet, license, mortgage or
encumber this Lease Agreement, the Premises, or any part thereof, whether by
voluntary act, operation of law, or otherwise to any entity other than
Affiliates (as defined herein), without the specific prior written consent of
Landlord in each instance. If Tenant is a corporation, partnership or other
legal entity, transfer of a controlling interest of Tenant to any entity other
than Affiliates (as defined herein) shall be considered an assignment of this
Lease Agreement for purposes of this Article. Consent by Landlord in one such
instance shall not be a waiver of Landlord’s rights under this Article as to
requiring consent for any subsequent instance. Any purported assignment,
subletting, licensing, mortgaging or other transfer of this Lease Agreement or
the Premises hereunder by Tenant that does not comply with the provisions of
this Article 21 shall be void. Notwithstanding anything herein to the contrary,
Tenant may, without the consent of Landlord, assign this Lease Agreement or
sublet all or any part of the Premises to an Affiliate of Tenant. As used
herein, an “Affiliate” of Tenant shall be deemed to be any entity which
(i) either controls, is controlled by or is under common control with Tenant,
with “control” meaning the power to direct the management and policies, directly
or indirectly, through the ownership of voting capital stock or other ownership
interest, or (ii) an entity (hereafter an “Acquiring Entity”) which acquires
all, or substantially all, of the assets and business of Tenant by purchase of
capital stock or other ownership interest, purchase of assets, consolidation,
merger or reorganization so long as Tenant demonstrates to Landlord that
immediately prior to such acquisition, such Acquiring Entity had a tangible net
worth at least as great as the tangible net worth of Tenant at that same time.
In connection with any assignment of this Lease Agreement or subletting of the
Premises made or requested by Tenant, Tenant shall pay Landlord (i) a processing
fee of $500.00 and (ii) all out-of-pocket costs incurred by Landlord, including
reasonable attorneys’ fees up to a maximum of $1,000. In the event Tenant
desires to sublet a part or all of the Premises, or assign this Lease Agreement,
including to an Affiliate of Tenant, Tenant shall give written notice to
Landlord at least thirty (30) days prior to the proposed subletting or
assignment, which notice shall state the name of the proposed subtenant or
assignee and the terms of any sublease or assignment documents and shall include
copies of financial statements or other relevant financial information of the
proposed subtenant or assignee. Any rents and other consideration received by
Tenant from an assignment of this Lease Agreement or subletting of the Premises
which exceed the rents then payable by Tenant under this Lease Agreement shall
be immediately paid by Tenant to Landlord as Additional Rent hereunder. At
Landlord’s option following an Event of Default by Tenant under this Lease
Agreement, any and all payments by the subtenant with respect to the sublease
shall be paid directly to Landlord. In any event no assignment or subletting,
including to an Affiliate of Tenant, shall release Tenant of its obligation to
pay the rent and to perform all other obligations to be performed by Tenant
hereunder for the Term of this Lease Agreement. The acceptance of rent by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. At Landlord’s option and with the exception of an
assignment or subletting to an Affiliate of Tenant, Landlord may terminate this
Lease Agreement in lieu of giving its consent to any proposed assignment of this
Lease Agreement or subletting of all of the Premises (which termination may be
contingent upon the execution of a new lease with the proposed assignee or
subtenant).

b. Landlord Assignment. Landlord’s right to assign this Lease Agreement is and
shall remain unqualified upon any sale or transfer of the Building and, provided
the purchaser succeeds to the interests of Landlord under this Lease Agreement,
Landlord shall thereupon be entirely freed of all obligations of the Landlord’s
hereunder and shall not be subject to any liability resulting from any act or
omission or event occurring after such conveyance.

 

16



--------------------------------------------------------------------------------

22. ATTORNMENT:

In the event of any sale, transfer or assignment of Landlord’s interest in the
Property, or the Building in which the Premises are located, or this Lease, or
if the Property comes into custody or possession of a mortgagee or any other
party whether because of a mortgage foreclosure, or otherwise, Tenant shall
attorn to such assignee or other party and recognize such party as Landlord
hereunder; provided, however Tenant’s peaceable possession will not be disturbed
so long as Tenant faithfully performs its obligations under this Lease. Tenant
shall execute, on demand, any attornment agreement required by any such party to
be executed, containing such provisions as such party may reasonably require.

 

23. NOVATION IN THE EVENT OF SALE:

In the event of the sale of the Premises, Landlord shall be and hereby is
relieved of all of the covenants and obligations created hereby accruing from
and after the date of sale, and such sale shall result automatically in the
purchaser assuming and agreeing to carry out all the covenants and obligations
of Landlord herein. Notwithstanding the foregoing provisions of this Article,
Landlord, in the event of a sale of the Premises, shall cause to be included in
the agreement of sale and purchase a covenant whereby the purchaser of the
Premises assumes and agree to carry out all of the covenants and obligations of
Landlord herein.

The Tenant agrees at any time and from time to time upon not less than twenty
(20) days prior written request by Landlord to execute, acknowledge and deliver
to Landlord a statement in writing certifying that this Lease is unmodified and
in full force and effect, or as modified and stating the modifications, and the
dates to which Base Rent, Additional Rent and other charges have been paid in
advance, if any, and such other terms as Landlord shall reasonably require, it
being intended that any such statement delivered pursuant to this paragraph may
be relied upon by any prospective purchaser of the fee or mortgagee, or assignee
of any mortgage of the Premises. In the event that Tenant fails to execute and
return such statement within such twenty (20) day period, the requesting party
shall be entitled to rely, as against the Tenant, that: (i) this Lease is in
full force and effect, without amendment except as specified by the Landlord,
(ii) Tenant has no offsets against rent nor any defenses to Tenant’s performance
under this Lease, (iii) Tenant has no right to any offset or defenses to the
payment of rent, and (iv) Tenant has not paid any rental under this Lease more
than one month in advance.

 

24. SUCCESSORS AND ASSIGNS:

The terms, covenants and conditions hereof shall be binding upon and inure to
the successors and assigns of the parties hereto.

 

25. REMOVAL OF FIXTURES:

Notwithstanding anything contained in Article 8, Article 29, or elsewhere in
this Lease, if Landlord requests, Tenant will promptly remove at the sole cost
and expense of Tenant, all fixtures, equipment and alterations made by Tenant
simultaneously with vacating the Premises and Tenant will promptly repair all
damage and restore said Premises to the condition that existed immediately prior
to said fixtures, equipment and alterations having been made, all at the sole
cost and expense of Tenant, including the removal of any or all data and voice
cabling or other wiring, all at Tenant’s sole cost.

 

26. QUIET ENJOYMENT:

Landlord warrants that it has full right to execute and to perform this Lease
and to grant the estate demised, and that Tenant, upon payment of the rents and
other amounts due and the performance of all the terms, conditions, covenants
and agreements on Tenant’s part to be observed and performed under this Lease,
may peaceably and quietly enjoy the Premises for the business uses permitted
hereunder, subject, nevertheless, to the terms and conditions of this Lease.

 

17



--------------------------------------------------------------------------------

27. RECORDING:

Tenant shall not record this Lease without the written consent of Landlord.
However, upon the request of either party hereto, the other party shall join in
the execution of a Memorandum Lease for the purposes of recordation. Said
Memorandum Lease shall describe the parties, the Premises and the Term of the
Lease and shall incorporate this Lease by reference.

 

28. OVERDUE PAYMENTS:

All monies due under this Lease from Tenant to Landlord shall be due on demand,
unless otherwise specified and if not paid when due, shall result in the
imposition of a service charge for such late payment in the amount of five
percent (5%) of the amount due. All unpaid or delinquent rents and Tenant
obligations of any kind shall accrue interest at the rate of six percent
(6.00%) annually from and after the due date.

 

29. SURRENDER:

On the Expiration Date or upon the termination hereof upon a day other than the
Expiration Date, Tenant shall peaceably surrender the Premises broom-clean in
good order, condition and repair, reasonable wear and tear, casualty, and
condemnation only excepted. On or before the last day of the Term or the sooner
termination thereof, Tenant shall at its expense remove all of its furnishings,
equipment and other personal property from the Premises, repairing any damage
caused thereby, and any property not so removed shall be deemed abandoned. At
the election of Landlord, all alterations, additions and fixtures, other than
Tenant’s trade fixtures, all Computer-Related Equipment (as defined below) and
the Clean Room (as defined below), which have been made or installed by either
Landlord or Tenant upon the Premises shall remain as Landlord’s property and
shall be surrendered with the Premises as a part thereof, or Landlord may
require removal of any alterations, additions and fixtures made by Tenant at the
end of the Term or upon the sooner termination thereof, in which event Tenant
shall repair any damage caused thereby.

It is specifically agreed that any and all Computer-Related Equipment and the
Clean Room shall be removed at Tenant’s cost using a qualified contractor at the
expiration of the Term or sooner termination thereof, with Tenant repairing any
damage caused thereby at Tenant’s cost. It is also specifically agreed that any
and all telephonic, coaxial, ethernet, or other computer, word-processing,
facsimile, or electronic wiring installed for or by Tenant within the Premises
(hereafter, “Wiring”) shall be removed at Tenant’s cost using a qualified
contractor at the expiration of the Term or sooner termination thereof, with
Tenant repairing any damage caused thereby at Tenant’s cost, unless Landlord has
specifically requested in writing that said Wiring shall remain, whereupon said
Wiring shall be surrendered with the Premises as Landlord’s property. It is
specifically agreed that Tenant shall restore the Premises to the condition as
existed immediately prior to the installation of the Clean Room. If the Premises
are not vacated and surrendered at the end of the Term or sooner termination
thereof, Tenant shall indemnify Landlord against any and all loss, cost, damage,
liability and expense resulting from delay by Tenant in so vacating and
surrendering the Premises, including, without limitation, claims made by any
succeeding tenant founded on such delay, which indemnity obligation shall
survive the expiration or earlier termination of this Lease Agreement. Tenant
shall promptly surrender all keys for the Premises to Landlord and shall inform
Landlord of any combinations to any locks and/or safes on the Premises.

For purposes of the foregoing, (a) “Computer Related Equipment” shall mean,
collectively, the area in the Premises containing Tenant’s computers and any
Liebert or similar cooling system for the computers (the “Computer Room”), any
back-up batteries for the computers, the computers themselves and any other
equipment located within, functioning with or otherwise servicing the operation
of the computers or Computer Room, including any condenser unit whether located
within or outside the Computer Room and Premises; and (b) “Clean Room” shall
mean the clean room that

 

18



--------------------------------------------------------------------------------

Tenant intends to install on the Premises, including all related fixtures, floor
coverings, HVAC, electrical, plumbing, life/safety or other mechanical or
utility systems.

 

30. END OF TERM AND HOLDING OVER:

Tenant will, at the expiration of this Lease Agreement, whether by lapse of time
or termination, vacate and surrender immediate possession of the Premises to
Landlord. If Tenant fails to vacate and surrender possession of the Premises,
the Landlord may, at its option, serve written notice upon Tenant that such
holdover constitutes the creation of a month to month tenancy. If Landlord does
not give said notice, Tenant’s holdover shall create a tenancy at sufferance. In
any event, the tenancy shall be upon the terms and conditions of this Lease
Agreement, except that the Base Rent and Additional Rent shall be double the
Base Rent and Additional Rent Tenant was obligated to pay Landlord under this
Lease Agreement immediately prior to expiration (in the case of tenancy at
sufferance such Base Rent and Additional Rent shall be prorated on the basis of
a 365 day year for each day Tenant remains in possession); excepting further
that in the case of a tenancy at sufferance, no notices shall be required prior
to commencement of any legal action to regain possession of the Premises. The
provisions of this Article shall not constitute a waiver by Landlord of any
right of re-entry as otherwise available to Landlord; nor shall receipt of any
rent or any other act in apparent affirmance of the tenancy operate as a waiver
of the right to terminate this Lease Agreement for a breach by Tenant hereof.

 

31. ABANDONMENT:

Intentionally omitted.

 

32. CONSENTS BY LANDLORD:

Whenever provision is made under this Lease for Tenant securing the consent or
approval by Landlord, such consent or approval shall only be in writing.

 

33. NOTICES:

Any notice required or permitted under this Lease shall be deemed sufficiently
given or secured if sent by registered or certified return receipt mail or
registered overnight courier service to Tenant at the address of the Premises
provided in Definitions on Page 1 of this Lease and to Landlord at the address
as provided in Article 4 of this Lease, and either party may by like written
notice at any time designate a different address to which notices shall
subsequently be sent or rent to be paid.

 

34. RULES AND REGULATIONS:

Tenant shall observe and comply with the rules and regulations set forth on
Exhibit C or as Landlord may prescribe by written notice to Tenant, for the
safety, care and cleanliness of the Premises, Building, Common Areas and
Property.

 

35. INTENT OF PARTIES:

Except as otherwise provided herein, Tenant covenants and agrees that if (i) it
shall at any time fail to pay any costs or expenses, or fail to take out, pay
for, maintain or deliver any of the insurance policies, or fail to make any
other payment or perform any other act on its part to be made or performed as
required in this Lease, and (ii) the applicable cure period under Article 17 has
expired, then Landlord may, but shall not be obligated to, and without notice to
or demand upon Tenant and without waiving or releasing Tenant from any
obligations of Tenant contained in this Lease, pay any such cost or expense,
effect any such insurance coverage and pay premiums therefore, and may make any
other payment or perform any other act on the part of Tenant to be made and
performed as provided in this Lease, in such manner and to such extent as
Landlord may reasonably deem desirable, and in exercising any such right, to
also pay all necessary and incidental costs and expenses,

 

19



--------------------------------------------------------------------------------

employ counsel and incur and pay reasonable attorneys’ fees. All sums so paid by
Landlord and all necessary and incidental costs and expenses in connection with
the performance of any such act by Landlord, together with interest thereon at
the rate of six percent (6.00%) annually from the date of making of such
expenditure by Landlord, shall be deemed Additional Rent hereunder, and shall be
payable to Landlord within thirty (30) days of written demand. Tenant covenants
to pay any such sum or sums with interest as aforesaid and Landlord shall have
the same rights and remedies in the event of the non-payment thereof by Tenant
as in the case of an Event of Default by Tenant in the payment of the Base Rent
or Additional rent due under this Lease.

 

36. GENERAL:

a. The Lease does not create the relationship of principal and agent or of
partnership or of joint venture or of any association between Landlord and
Tenant, the sole relationship between the parties hereto being that of landlord
and tenant.

b. No waiver of any default of either party hereunder shall be implied from any
omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect any
default other than the default specified in the express waiver and that only for
the time and to the extent therein stated. One or more waivers by either party
shall not then be construed as a waiver of a subsequent breach of the same
covenant, term or condition. The consent to or approval by Landlord of any act
by Tenant requiring Landlord’s consent or approval shall not waive or render
unnecessary Landlord’s consent to or approval of any subsequent similar act by
Tenant. No action required or permitted to be taken by or on behalf of Landlord
under the terms or provisions of this Lease shall be deemed to constitute an
eviction or disturbance of Tenant’s possession of the Premises. All preliminary
negotiations are merged into and incorporated in this Lease. The laws of the
State of Minnesota shall govern the validity, performance and enforcement of
this Lease.

c. This Lease and the exhibits, attached hereto and forming a part hereof,
constitute the entire agreement between Landlord and Tenant affecting the
Premises and there are no other agreements, either oral or written, between them
other than as herein set forth. No subsequent alteration, amendment, change or
addition to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and executed in the same form and manner in which this Lease is
executed.

d. If any agreement, covenant or condition of this Lease or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such
agreement, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each agreement, covenant or condition of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

e. The obligations of Landlord under this Lease do not constitute the personal
obligations of the individual partners, members, trustees, shareholders,
directors or officers of Landlord or its constituent members or partners. If
Landlord shall fail to perform any covenant, term or condition of this Lease
required of Landlord, Tenant shall be required to deliver to Landlord written
notice of the same. If, as a consequence of such default, Tenant shall recover a
money judgment against Landlord, such judgment shall be satisfied only out of
the proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Landlord in the Property and out of
rent or other income from the Property receivable by Landlord, or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Property, and no action
for any deficiency may be sought or obtained by Tenant.

 

20



--------------------------------------------------------------------------------

f. Tenant represents to Landlord, and Landlord represents to Tenant, that the
representing party is not (and such party is not engaged in this transaction on
behalf of) a person or entity with which either party is prohibited from doing
business pursuant to any law, regulation or executive order pertaining to
national security (“Anti-Terrorism Laws”) and; such party has not violated and,
to the best of such party’s knowledge it is not under investigation for, the
violation of any Anti-Terrorism Laws pertaining to money laundering.
“Anti-Terrorism Laws”, as referenced above, shall specifically include, but
shall not be limited to, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (aka, the USA Patriot Act); Executive Order 13224; the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. Seq.; the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. Seq.; the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. Seq.; sanctions and regulations promulgated pursuant
thereto by the Office of Foreign Assets Control (“OFAC”), as well as laws
related to the prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

37. ENVIRONMENTAL:

a. Tenant will not cause or permit any Hazardous Materials (as defined below) to
be brought upon, kept or used on the Property (as defined below) in a manner or
for a purpose prohibited by or which could result in liability under any
Hazardous Materials Law (as defined below). Tenant, at its sole cost and
expense, will comply with all Hazardous Materials Laws and prudent industry
practice relating to the presence, treatment, storage, transportation, disposal,
release or management of Hazardous Materials in, on, under or about the Property
required for Tenant’s use of the Property and its operations therein and will
notify Landlord in writing in advance of any and all Hazardous Materials Tenant
brings upon, keeps or uses on the Property (other than small quantities of
office cleaning or other office supplies as are customarily used in the ordinary
course of a general office use). On or before the expiration or earlier
termination of this Lease Agreement, Tenant will, at its sole cost and expense,
cause all Hazardous Materials in, on, under or about the Property as a result of
or in any way related to Tenant’s use of the Property or its operations therein,
whether prior to or following the commencement date of this Lease Agreement, to
be removed from the Property in accordance and in compliance with all Hazardous
Materials Laws. Tenant will not take any remedial action in response to the
presence of any Hazardous Materials in, on, under or about the Property, nor
enter into any settlement agreement, consent decree or other compromise with
respect to any Claims (as defined below) relating to or in any way connected
with the Property, without first notifying Landlord of Tenant’s intention to do
so and affording Landlord reasonable opportunity to investigate, appear,
intervene or otherwise appropriately assert and protect Landlord’s interest in
the Property.

b. Tenant will notify Landlord of any of the following actions affecting
Landlord, Tenant or the Property and resulting from or in any way relating to
Tenant’s use of the Property or its operations therein immediately after
receiving notice of the same: (a) any enforcement, clean-up, removal or other
governmental or regulatory action instituted, completed or threatened under any
Hazardous Materials Law; (b) any Claim made or threatened by any person relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from or claimed to result from any Hazardous Material; and (c) any reports made
by any person, including Tenant, to any environmental agency relating to any
Hazardous Material, including any complaints, notices, warnings or asserted
violations. Tenant will also provide Landlord, as promptly as possible arid in
any event within ten (10) days after Tenant first receives or sends the same,
with copies of all Claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Property. Upon Landlord’s written request,
Tenant will promptly deliver to Landlord notices of manifests reflecting the
legal and proper disposal of all Hazardous Materials removed or to be removed
from the Property. All such manifests will list Tenant or its agent as a
responsible party and will not attribute responsibility for any such Hazardous
Materials to Landlord.

 

21



--------------------------------------------------------------------------------

c. Subject to the provisions of Article 12 above, Landlord shall have the right,
from time to time, by itself or by its agent, to enter upon the Property for
purposes of inspecting the compliance thereof, and the operations conducted
thereon, with Hazardous Materials Laws, and to take such samples or perform such
intrusive testing, or “Phase II” investigation, as Landlord may, in its
discretion, determine; provided that any such entry, or such intrusive testing,
shall not unreasonably interfere with the business operations of Tenant on the
Property. Tenant shall afford Landlord, or its agent, access to Tenant’s books
and records evidencing compliance with Hazardous Materials Laws, including, but
not limited to, access to appropriate licenses and permits, as well as manifests
or other records relative to the handling, treatment, storage, shipment, or
disposal of Hazardous Materials, as required under applicable Hazardous
Materials Laws. The costs incurred in exercising Landlord’s rights under this
Article 37 c shall be paid by Landlord unless such entry and/or testing by
Landlord reveals either a violation of Hazardous Materials Laws by Tenant or its
agents, contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) or the presence of Hazardous Materials requiring remediation as a
result of the acts of Tenant or any Tenant Entities, in either which case and in
addition to being responsible for all of the costs of remedying such violation
and/or remediating such Hazardous Materials, Tenant shall reimburse Landlord for
the costs incurred by Landlord under this Article 37c within thirty (30) days
following Tenant’s receipt of an invoice therefore.

d. Tenant acknowledges and agrees that all reporting and warning obligations
required under Hazardous Materials Laws resulting from or in any way relating to
Tenant’s use of the Property or its operations therein are Tenant’s sole
responsibility, regardless whether such Hazardous Materials Laws permit or
require Landlord to report or warn.

e. With respect to all Hazardous Materials generated, used or otherwise located
on the Property, whether prior to or following the commencement date of this
Lease Agreement, as a result of or in any way related to Tenant’s use of the
Property or its operations therein, the following specific rules shall govern:

(i) Tenant shall at all times be in full compliance with all Hazardous Materials
Laws. Tenant shall advise Landlord prior to the generation or handling of
Hazardous Materials (other than small quantities of office cleaning or other
office supplies as are customarily used in the ordinary course of a general
office use). Upon request by Landlord, Tenant shall deliver to Landlord copies
of all contracts, programs, management plans or certifications regarding the
generation, storage, removal or disposal of Hazardous Materials which are
required in order for Tenant to be in compliance with the Hazardous Materials
Laws.

(ii) All Hazardous Materials located upon the Property shall be transported
therefrom, and appropriately disposed of directly by Tenant pursuant to
Hazardous Materials removal contracts executed by Tenant and in compliance with
all Hazardous Materials Laws.

(iii) Tenant shall, immediately upon receipt provide Landlord with copies of,
and shall comply with, all Environmental Requirements.

(iv) In no event shall any Hazardous Materials be stored, handled or disposed of
on the Property other than in strict compliance herewith.

f. Tenant will indemnify, defend (with counsel reasonably acceptable to
Landlord), protect and hold harmless the Landlord Parties (as defined below)
from and against any and all Claims whatsoever arising or resulting, in whole or
in part, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of Hazardous Materials in, on,
under, upon or from the Property (including water tables and atmosphere)
resulting from any failure of Tenant to fully comply with all applicable
Hazardous Materials Laws, or the presence, handling,

 

22



--------------------------------------------------------------------------------

use or disposition in or from the Property of any Hazardous Materials by Tenant
or any Tenant Entity (even though permissible under all applicable Hazardous
Materials Laws or the provisions of this Lease), or by reason of any actual
failure of Tenant to keep, observe, or perform any provision of this Lease.
Tenant’s obligations under this Article 37f include, without limitation and
whether foreseeable or unforeseeable, the costs of (a) any required or necessary
repair, clean-up, detoxification or decontamination of the Property, and
(b) implementing any closure, remediation or other required action in connection
therewith as stated above.

g. As used herein, the following terms shall have the following meanings:

(i) “Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “pollutants,” “contaminants,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “solid waste,” or words of similar import in any federal,
state or local statute, law, ordinance or regulation now existing or existing on
or after the Effective Date, including, without limiting the generality of the
foregoing, the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601, et seq., and the Minnesota Environmental Response and
Liability Act, Minn. Stat. Chapter 115B, as any of the same may be interpreted
by government offices and agencies.

(ii) “Property” means the Premises and the Building (expressly including the all
Common Areas) together.

(iii) “Hazardous Materials Laws” means any federal, state or local statutes,
laws, ordinances or regulations now or hereafter existing that control,
classify, regulate, list or define Hazardous Materials, or the generation,
storage, transportation, treatment or disposal of Hazardous Materials.

(iv) “Landlord Parties” means Landlord and its property manager and their
respective officers, governors, members, managers and employees.

(v) “Claims” means all claims, actions, liabilities, damages, costs, penalties,
forfeitures, losses or expenses, including, without limitation, reasonable
attorneys’ fees.

(vi) “Environmental Requirements” means all permits, inspection reports,
monitoring reports, licenses, orders, demands, compliance requests, edicts or
other documentation filed, served, delivered or transmitted either with, to or
from the Minnesota Pollution Control Agency, Minnesota Department of Health or
the Environmental Protection Agency or any other governmental body, including
Hazardous Materials Laws.

h. The obligations of Tenant under this Article 37 shall survive the expiration
or earlier termination of this Lease Agreement.

 

38. CAPTIONS:

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease nor the intent or
any provision thereof.

 

23



--------------------------------------------------------------------------------

39. ATTACHMENTS:

Attached hereto and made a part hereof is an Addendum containing Article 42
through Article 47 inclusive and Schedule 1 through Schedule 2 inclusive, and
Exhibit A through Exhibit F, inclusive, which Exhibits are as follows:

 

Exhibit

  

Description

Exhibit A    Legal Description Exhibit B    Premises Exhibit C    Building Rules
and Regulations Exhibit D    Building Standard Tenant Lease Finish Exhibit E   
Sign Criteria Exhibit F    Ratification Agreement

 

40. SUBMISSION:

Submission of this Lease Agreement by Landlord to Tenant for examination and/or
execution shall not in any manner bind Landlord and no obligations on Landlord
shall arise under this Lease Agreement unless and until this Lease Agreement is
fully signed and delivered by Landlord and Tenant; provided, however, the
execution and delivery by Tenant of this Lease Agreement to Landlord shall
constitute an offer by Tenant of the terms, covenants and conditions contained
in this Lease Agreement, which offer may not be revoked for a period of twenty
(20) days after such delivery.

 

41. REPRESENTATION:

Each of the parties represents and warrants that except only as may be provided
in Article 44 of the Addendum, there are no claims for brokerage commissions or
finder’s fees (collectively “Leasing Commissions”) in connection with this Lease
Agreement, and agrees to indemnify the other party against, and hold it harmless
from all liabilities arising from any claim for Leasing Commissions asserted by
a broker, agent or other person or entity claiming through the indemnifying
party, including without limitation, reasonable attorneys’ fees incurred in
connection therewith.

[Remainder of this page left intentionally blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused these presents to be
executed in form and manner sufficient to bind them at law, as of the day and
year first above written.

 

Landlord:

MU Plymouth Ponds LLC

A Minnesota limited liability company

Date: 2/27/12 By:

/s/ Bradley L. Moen

Bradley L. Moen, Vice President Date: 2/27/12 By:

/s/ Richard E. Student

Richard E. Student, Vice President Tenant:

Entellus Medical, Inc.

A Delaware corporation

Date: 2-27-2012 By:

/s/ Stephen R. Paidosh

Name:

Its:

Stephen R. Paidosh

VP Operations

/s/ Thomas E. Griffin

Thomas E. Griffin, CFO

 

25



--------------------------------------------------------------------------------

LEASE ADDENDUM

This Addendum to Indenture of Lease, dated this 27 day of February, 2012 by and
between MU Plymouth Ponds LLC, a Minnesota limited liability company
(“Landlord”), and Entellus Medical, Inc., a Delaware corporation (“Tenant”), is
attached to and made a part of that certain Commercial Lease of even date hereof
(the “Lease Form”). The Lease Form as modified by this Addendum is hereinafter
referred to as the Lease. Except to the extent otherwise defined below, all
capitalized terms used in this Addendum shall be as defined in the Lease Form.

Any provision of the Lease Form to the contrary notwithstanding, Landlord and
Tenant mutually agree as follows:

 

42. Base Rental:

 

Months

   Price Per Square Foot      Monthly      Annually  

4/1/12-6/30/12

   $ 0.00       $ 0.00       $ 0.00   

7/1/12-3/31/13

   $ 6.00       $ 12,487.00       $ 149,844.00   

4/1/13-5/31/13

   $ 0.00       $ 0.00       $ 0.00   

6/1/13-3/31/14

   $ 6.12       $ 12,736.74       $ 152,840.88   

4/1/14-3/31/15

   $ 6.24       $ 12,986.48       $ 155,837.76   

4/1/15-8/31/15

   $ 6.36       $ 13,236.22       $ 158,834.64   

 

43. Amounts Due Upon Lease Execution:

In addition to the Security and Damage Deposit described in Article 10 of the
Lease Form in the amount of $19,000.00, upon execution of the Lease, Tenant
shall in addition submit to Landlord a check in amount representing the fourth
month’s Base Rent ($12,487.00).

 

44. Brokerage:

Each party warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation or execution of the Lease except
Cushman & Wakefield/NorthMarq Real Estate Services, as Landlord’s broker and
CBRE, as Tenant’s broker (collectively the “Brokers”). Landlord agrees to pay
the Leasing Commissions due to Landlord’s broker in accordance with a separate
agreement between Landlord and Landlord’s broker. Landlord further agrees to pay
Leasing Commissions to Tenant’s broker, CBRE, in the total amount of $32,438.73
payable one half(l/2) upon full execution of the Lease by the parties and one
half ( l/2) on the Commencement Date. In addition, if Tenant extends the Term of
the Lease in accordance with Article 46 below, so long as Tenant informs
Landlord at the time Tenant delivers its Renewal Notice (as defined below in
Article 46) that CBRE continues to represent Tenant, then Landlord agrees to pay
Leasing Commissions to CBRE in the total amount of $18,511.41 on the
commencement date of the Extended Term (as defined below in Article 46). In the
event any claim is made for Leasing Commissions in connection with the Lease or
the transactions contemplated herein by any person other than Brokers, the party
whose acts give rise to such claim hereby agrees to indemnify and hold the other
harmless from and against any and all damages and liabilities, including,
without limitation, court costs, attorneys’ fees and other expenses of
litigation, incurred by such other party in connection with such claim. The
foregoing agreement and warranty shall inure to the benefit of each party, its
successors, and assigns.

 

45. Tenant Improvements:

a. Landlord acknowledges that Tenant desires to have certain permanent
improvements (the “Tenant Improvements”) made to the Premises to accommodate
Tenant’s intended use thereof. Accordingly, Tenant shall cause a qualified
architect or other design professional selected by Tenant and reasonably
acceptable to Landlord (the “Architect”) to prepare plans, including a full set
of

 

26



--------------------------------------------------------------------------------

construction drawings (the “Plans”) for the Tenant Improvements. The Plans shall
be delivered to Landlord for Landlord’s review and approval. Landlord shall not
unreasonably withhold or delay its approval of the Plans. Upon Landlord’s
approval of the Plans, Landlord shall cause the Plans to be approved by the
City. No changes shall be made to the approved Plans without the prior written
approval of both Landlord (which shall not be unreasonably withheld) and Tenant.
Upon approval of the Plans by the City, Tenant shall hire Moen Management LLC
for the construction of the Tenant Improvements (the “General Contractor”). All
subcontractors shall be subject to the written approval of Landlord, which
approval shall not be unreasonably withheld or delayed, taking into
consideration the financial condition, experience, reputation and capabilities
of said contractors. The Tenant Improvements shall be constructed in accordance
with the approved Plans, in a good and workmanlike manner using only new and
first- grade materials and in compliance with all applicable governmental laws,
ordinances, rules and regulations. No Tenant Improvements shall be constructed
that would affect the plumbing, wiring, life/safety or mechanical systems of the
Building without first obtaining Landlord’s approval and complying with
Landlord’s reasonable requirements related thereto.

b. Tenant shall be responsible for constructing the Tenant Improvements and
shall contract directly with and pay the General Contractor. In the construction
of said Tenant Improvements, Tenant and its General Contractor and their
respective contractors, subcontractors, agents and employees shall comply with
the provisions of Schedule 1 attached hereto and incorporated herein (said
provisions are hereinafter collectively referred to as the “Construction
Requirements”). Landlord and Tenant have agreed that the costs of the Tenant
Improvements shall be paid by Tenant including all costs relating to the design
and construction of the Tenant Improvements (including the cost of preparing the
Plans, demolition and building permit cost) (collectively, the “Construction
Costs”).

c. Except with respect to materially stained ceiling tiles which Landlord shall
replace prior to the Commencement Date, it is acknowledged and agreed by Tenant
that Tenant accepts the Premises and the mechanical and utility systems serving
the Premises in their current “as is” condition with Landlord having no
obligation under the Lease to make changes in or otherwise modify the Building
or any of the HVAC, electrical, plumbing, life/safety or other mechanical or
utility systems serving the Premises in order to accommodate Tenant’s use of the
Premises during the Term of the Lease. Any such changes or modifications shall
be made as part of the Tenant Improvements and must be shown in the Plans and
the costs of any such changes or modifications shall be Construction Costs
payable by Tenant in accordance with the provisions of Article 45b above. In its
design of the Tenant Improvements, the Architect shall take into account
(i) such “as is” condition of the Premises and the mechanical and utility
systems serving the Premises and (ii) the type of Equipment (as defined in
Article 11 of the Lease Form) Tenant will be using in the Premises and the
propensity of such Equipment to be noisy or vibrate. The design of the Tenant
Improvements and the placement and/or installation of the Equipment in the
Premises by Tenant shall also account for the load bearing capacity of the
floors of the Premises.

d. Prior to commencement of construction and at all times during construction of
the Tenant Improvements, Tenant shall conspicuously post (within the Premises,
at the main entrances to the Premises, as well as other places of ingress or
egress) notices of non-responsibility (not less than 2’ X 2’) identical to
Schedule 2 attached hereto.

e. Simultaneously with Tenant’s execution and delivery of this Lease, Tenant
shall deliver to Landlord the amount of $240,000.00, which the parties have
estimated is one hundred ten percent (110%) of the total Construction Costs (the
“Deposit”). On or before March 9, 2012, Landlord and Tenant shall adjust the
amount of the Deposit based upon the estimated Construction Costs as of such
date and, if 110% of the estimated Construction Costs exceed the amount of the
Deposit, Tenant shall deposit the excess amount with Landlord on or before
March 16, 2012 (and such excess amount shall be a part of the Deposit), and if
110% of the estimated Construction Costs are less than the amount of the
Deposit, Landlord shall return such excess amount to Tenant on or

 

27



--------------------------------------------------------------------------------

before March 16, 2012. No interest shall accrue on the Deposit. Tenant hereby
grants Landlord a security interest in the Deposit to secure Tenant’s
obligations to Landlord under this Article 45. Landlord may use such Deposit to
pay Construction Costs as and when payable if Tenant fails to pay such
Constructions Costs or if there is any other Event of Default as a result of
Tenant’s failure to comply with the terms and conditions of this Article 45. So
long as there is no Event of Default as a result of Tenant’s failure to comply
with the terms and conditions of this Article 45, Landlord shall return the
Deposit to Tenant upon the completion of the construction of the Tenant
Improvements and satisfaction of the requirements set forth in paragraph D of
Schedule 1 attached hereto.

 

46. Option to Extend Term:

a. Subject to Article 46b below, provided the Lease or Tenant’s right of
possession thereunder has not been earlier terminated, Tenant shall have the
right to extend the Term of the Lease as to all, but not less than all, of the
Premises being leased under the Lease for one (1) period of three (3) years (the
“Extended Term”) beginning immediately following the end of the initial Term,
subject to the following terms and conditions:

(i) Tenant shall give written notice to Landlord of the exercise of Tenant’s
right to extend the Term of the Lease no later than six (6) months prior to the
commencement of the Extended Term, time being of the essence (the “Renewal
Notice”). If no such Renewal Notice is timely given, the Lease shall terminate
as of the end of the initial Term;

(ii) Tenant shall not be in default under the Lease beyond the passage of any
applicable period of cure, grace or notice at the time of giving the Renewal
Notice or at any time thereafter to and including the commencement of the
Extended Term; and

(iii) The extension of the Term hereunder for the Extended Term shall be on the
same terms and conditions as are applicable to the initial Term; provided,
however, (i) Tenant shall have no further right to extend the Term of the Lease
beyond the end of the Extended Term, (ii) Article 45 of this Addendum shall not
apply to the Extended Term and (iii) the Base Rent payable by Tenant to Landlord
for the Extended Term shall be as follows:

 

Months

   Price Per
Square Foot      Monthly      Annually  

9/1/15-8/31/16

   $ 6.49       $ 13,506.77       $ 162,081.26   

9/1/16-8/31/17

   $ 6.62       $ 13,777.32       $ 165,327.88   

9/1/17-8/31/18

   $ 6.75       $ 14,047.88       $ 168,574.50   

b. It is acknowledged and agreed by the parties that the right of Tenant to
extend the Term of the Lease under this Article 46 is personal to Entellus
Medical, Inc. (the “Original Tenant”) and its Affiliates (as defined in Article
21a of the Lease Form) and should said Original Tenant assign the Lease Form or
sublet all or any part of the Premises to any person or entity, the right of
Tenant to extend the Term of the Lease under Article 46a above shall
automatically terminate, and said Article 46a above shall become null and void
and of no further force or effect.

 

47.

Notice of Space Available for Lease. It is acknowledged by the parties that the
space immediately adjacent to the Premises on either side is currently being
leased to third party tenants. So long as there is no Event of Default, if such
space becomes Available for Lease (as defined below), Landlord shall notify
Tenant of such fact. As used herein, “Available for Lease” means that such space
is not subject to any existing lease provided, however, (i) Landlord may give
Landlord’s notice therefore as early as nine (9) months prior to the

 

28



--------------------------------------------------------------------------------

  expiration of said existing lease(s), and (ii) nothing herein shall preclude
Landlord from renewing or extending the term of any third party tenant’s lease
of such space.

[Remainder of this page left intentionally blank.]

 

29



--------------------------------------------------------------------------------

Landlord:

MU Plymouth Ponds LLC

A Minnesota limited liability company

Date: 2/27/12 By:

/s/ Bradley L. Moen

Bradley L. Moen, Vice President Date: 2/27/12 By:

/s/ Richard E. Student

Richard E. Student, Vice President Tenant

Entellus Medical, Inc.

A Delaware corporation

Date: 2-27/2012 By:

/s/ Stephen Paidosh

Name:

Its:

Stephen Paidosh

VP Operations

/s/ Thomas E. Griffin

Thomas E. Griffin, CFO

 

30



--------------------------------------------------------------------------------

SCHEDULE 1

CONSTRUCTION REQUIREMENTS

 

A. Prior to commencing construction of the Tenant Improvements, Tenant’s
Construction Representative shall provide Landlord’s Construction Representative
with the following:

 

  1. Full set of construction drawings signed by a registered architect.

 

  2. Copy of the signed construction contract with the General Contractor, which
construction contract shall be for a fixed sum or guaranteed maximum price.

 

  3. Certificates of insurance for all contractors working on the Tenant
Improvements, with the following limits and naming the Landlord as an additional
insured.

 

  •   Worker’s Compensation statutory limits.

 

  •   Comprehensive General Liability Insurance, with a $2 million ($2,000,000)
combined single limit.

 

  •   Comprehensive Automobile Liability Insurance, with $1 million ($1,000,000)
for each accident.

 

  •   All-risks Builder’s Risk Insurance for the full insurable value of the
Tenant Improvements.

 

  4. List of all contractors, subcontractors and material suppliers performing
work for or supplying materials for the Tenant Improvements. The list shall
include the name of the contractor, subcontractor or material supplier, address,
telephone number, description of work performed and name of contact person.

 

  5. Copies of building permit and any other required permits.

 

  6. Construction schedule with sufficient level of detail to identify the major
components of work.

 

  7. Plans for any proposed roof penetrations which shall be subject to the
written approval of Landlord’s Construction Representative. The cost for all
required inspections and/or reports shall be paid by Tenant or its contractor.

 

  8. Itemized statement of estimated Construction Costs, including fees for
building permits and architectural and engineering fees.

 

  9. Payment and performance bond(s) if required under the Lease Agreement.

 

  10. Evidence of the Tenant’s ability to pay the Construction Costs.

 

B. It is acknowledged and agreed by Tenant that Tenant accepts the Premises and
the mechanical and utility systems serving the Premises in their current “as is”
condition, with Landlord having no obligation under the Lease Agreement to make
changes in or otherwise modify any HVAC, electrical, plumbing, sprinkler, smoke
evacuation, life/safety or other mechanical or utility systems serving the
Premises (collectively, the “Building Systems”) in order to accommodate Tenant’s
use of the Premises. Any such changes or modifications to the Building Systems
shall be made as part of the Tenant Improvements in accordance with plans and
specifications prepared by qualified engineers and reviewed and approved by
Landlord’s Construction Representative.

 

31



--------------------------------------------------------------------------------

C. During the construction process, the following information must be provided
to and approved by Landlord’s Construction Representative:

 

  1. All changes to the approved Plans must be submitted for approval m advance
of implementation.

 

  2. Landlord’s Construction Representative shall be invited to all construction
meetings and receive copies of all project correspondence so as to stay informed
on the project.

 

  3. If there will be monthly payment application packages requested by the
General Contractor, Landlord’s Construction Representative must receive copies.
Each application should include full and final lien waivers and contractor’s
affidavit and statement of payments made to trade contractors from the previous
month’s draw.

 

D. Upon completion of construction of the Tenant Improvements, the following
information shall be submitted to Landlord’s Construction Representative, and
the following requirements satisfied:

 

  1. Copy of Sworn Construction Costs Statement identifying each contractor,
subcontractor and supplier that has supplied either labor or materials for the
Tenant Improvements and the Construction Costs allocable thereto.

 

  2. Copies of all project Change Orders.

 

  3. Complete list of materials used from owner-provided stock, if any.

 

  4. Copy of project punch list indicating all items are complete and
satisfactory to Tenant.

 

  5. As-built drawings documenting any changes made during the project.

 

  6. Operation and maintenance manuals, including warranties for all appropriate
equipment.

 

  7. Air balancing report from the mechanical contractor certifying all
diffusers have been properly adjusted and all equipment has been inspected.

 

  8. Certificate of Occupancy from City and copies of all permit cards
indicating final signatures have been obtained.

 

  9. Final lien waivers from all contractors, subcontractors and material
suppliers indicating final contract amount and full release of lien rights.

 

  10. All remaining paint, wallcovering, carpet, etc. shall be removed at
completion of project unless Tenant specifically requests material to be saved
and stored within Tenant’s Premises.

 

  11. Copies of architectural/engineering job site reports.

 

  12. Copies of General Contractor job site reports.

 

  13. Copies of job site meeting minutes.

 

32



--------------------------------------------------------------------------------

E. During the construction process, Tenant’s Construction Representative shall
insure that all contractors, subcontractors and tradesmen comply with the
following:

 

  1. No radios shall be played near occupied areas.

 

  2. No electrical cords shall be strung across hallways or walkways so as to
cause an inconvenience or hazard to building tenants and/or visitors.

 

  3. A rug or scrap of carpet shall be placed immediately inside the doors of
all construction areas so the tradesmen can wipe their feet before entering the
hallway.

 

  4. Tradesmen shall be appropriately dressed (no T-shirts with pictures or
sayings likely to be offensive, no bare chests, no cut-off T-shirts and no
cut-off shorts, etc.).

 

  5. Tradesmen shall take their break in an approved designated area and not in
the common areas or in the middle of an occupied space.

 

  6. Daily lunch refuse shall be put in an appropriate container within the job
site. No pop cans, food, or food packaging shall be disposed of in the sheetrock
pile or elsewhere except in an appropriate container.

 

  7. Contractors shall not take direction from anyone except the Tenant’s
Construction Representative. However, if a tenant or Building representative
does approach a tradesman about a problem, the tradesman shall be courteous and
listen and then immediately pass the information on to the Tenant’s Construction
Representative.

 

  8. Contractors shall not enter the Building at any time other than normal
working hours unless previously approved by the Landlord’s Construction
Representative.

 

  9. Large deliveries such as sheetrock, doors, framing materials, etc. shall
not be scheduled during normal business hours unless previously approved by the
Landlord’s Construction Representative. All deliveries of this nature must come
in through the loading dock.

 

  10. Only the freight elevator shall be used for transporting material and
tradesmen and shall be left clean after use. Passenger elevators shall not be
used without the approval of the Landlord’s Construction Representative. Under
no circumstances shall an elevator phone be used by any tradesmen.

 

  11. Language likely to be offensive to tenants or visitors shall not be used.

 

  12. Smoking shall not be allowed, except in designated areas of the Building,
if any.

 

  13. Contractors shall check with the Landlord’s Construction Representative
for designated contractor parking areas. Visitor stalls shall not be used by
tradesmen.

 

33



--------------------------------------------------------------------------------

SCHEDULE 2

NOTICE TO ALL CONTRACTORS

SUBCONTRACTORS, SUB-SUBCONTRACTORS

AND MATERIALMEN

 

  SUBJECT: Suite              of                      at                     ,
                , Minnesota (the “Leased Premises”)

Pursuant to Minn. Stat. §514.06, the undersigned, as the fee owner of the Leased
Premises, hereby advises all interested parties, including all contractors,
subcontractors, sub-subcontractors and materialmen, that the undersigned has not
authorized or consented to the construction or making of any improvements upon
or to said Leased Premises and that any such construction or improvements is not
done at the instance or request of the undersigned.

The Leased Premises have been leased by the undersigned to                     
(the “Tenant”) under a lease agreement dated                          ,
20        . Any work or materials contributed to or made upon said Leased
Premises by Tenant or its agents, contractors, subcontractors,
sub-subcontractors or materialmen shall not give rise to any lien against the
interest of the undersigned as fee owner and lessor of said Leased Premises.

 

 

 

 

[insert name and address of Landlord]

 

34



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Lot 1, Block 1

Plymouth Ponds Business Park Second Addition

PID# 17-118-22-34-0007

 

35



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES

 

36



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

1. Any sign, lettering, picture, notice or advertisement installed on or in any
part of the Property and visible from any exterior or interior common area of
the “Complex” or from the exterior of the Property, shall be installed at
Tenant’s sole cost and expense, and in such manner, character and style as
Landlord may approve in writing. Anything herein to the contrary
notwithstanding, approval as to signs shall be subject to Landlord’s approval
that may be withheld in Landlord’s sole discretion. In the event of a violation
of the foregoing by Tenant, Landlord may remove the same without any liability
and may charge the expense incurred by such removal to Tenant. The term
“Complex” shall be defined to mean all real property on which the eight
buildings, driveways, parking areas, landscaped areas and related common areas,
commonly referred to as “Plymouth Ponds Business Park, is located in the City of
Plymouth, Minnesota.

2. Tenant, its employees, customers, invitees and guests shall not obstruct
sidewalks, entrances, passages, corridors, vestibules, halls, or stairways in
and about the Complex which are used in common with other tenants and their
employees, customers, guests and invitees, and which are not a part of the
property of Tenant. Tenant shall not place objects against glass partitions or
doors or windows that would be unsightly from the Complex corridors or from the
exterior of the Complex and will promptly remove any such objects upon notice
from Landlord.

3. Tenant shall not make excessive noises, cause disturbances or vibrations, use
or operate any electrical or mechanical devices that emit excessive sound or
other waves, disturbances or create obnoxious odors, nor operate any
device/equipment for radio/television broadcasting or reception from or within
the Complex or elsewhere and shall not place or install any projections,
antennas, aerials or similar devices inside or outside the Property or on the
Complex.

4. Tenant shall not waste electricity, water or vestibule heat furnished by
Landlord, if any, and shall cooperate fully with Landlord to ensure the most
effective operation of the Complex’s heating and air conditioning systems.

5. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Property closed and secured at all times.

6. In no event shall Tenant bring into the Complex flammables, such as gasoline,
kerosene, naphtha, benzene, explosives or any other Article of intrinsically
dangerous nature. If, by reason of the failure of Tenant to comply with the
provisions of this subparagraph, any insurance premium for all or any part of
the Complex shall at any time be increased, Tenant shall make immediate payment
of the whole of the increased insurance premium, without waiver of any of
Landlord’s other rights at law or in equity for Tenant’s breach of this Lease.

7. Tenant shall comply with all applicable federal, state and municipal laws,
ordinances and regulations, and building rules and shall not directly or
indirectly make any use of the Property which may be prohibited by any of the
foregoing or which may be dangerous to persons or property or may increase the
cost of insurance or require additional insurance coverage.

8. Landlord shall have the right to prohibit any advertising by Tenant which in
Landlord’s reasonable opinion tends to impair the reputation of the Complex or
its desirability as a building complex for office/warehouse use, and upon
written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

9. The Property shall not be used for cooking (as opposed to heating of food),
lodging, sleeping or for any immoral or illegal purpose.

 

37



--------------------------------------------------------------------------------

10. Unless expressly permitted by Landlord, no additional locks or similar
devices shall be attached to any door or window and no keys other than those
provided by Landlord shall be made for any door. If more than two keys for one
lock are desired by Tenant, Landlord may provide the same upon payment by
Tenant. Upon termination of this Lease or of Tenant’s possession, Tenant shall
surrender all keys of the Property and shall explain to Landlord all combination
locks on safes, cabinets and vaults.

11. Any carpeting cemented down shall be installed with a releasable adhesive.
In the event of a violation of the foregoing by Tenant, Landlord may charge the
expense incurred by removal to Tenant.

12. The restrooms, drinking fountains and other plumbing fixtures shall not be
used for any purpose other than those for which they are constructed, and no
sweepings, rubbish, rags, coffee grounds or other substances shall be disposed
of therein. All damages resulting from any misuse of the fixtures shall be borne
by Tenant who, or whose employees, agents, visitors or licensees have caused
same. No person shall waste water by interfering or tampering with the faucets
or otherwise.

13. Tenant shall not overload any utilities serving the Property.

14. No dog or other animal shall be allowed in the Building or within/on the
Business Park’s grounds.

15. All loading/unloading, receiving/delivery of goods/supplies or disposal of
garbage/refuse shall be made only through entryways provided for such purposes.
Tenant shall be responsible for any damage to the Complex or the property of its
employees or others and injuries sustained by any person whomsoever resulting
from the use or moving of such Articles in or out of the Property, and shall
make all repairs and improvements required by Landlord or governmental
authorities in connection with the use or moving of such Articles.

16. All safes, equipment or other heavy Articles shall only be used by Tenant in
a manner which will not interfere with or cause damage to the Property or the
Complex in which they are located, or to the other tenants or occupants of said
Complex. Tenant shall be responsible for any damage to the Building or the
property of its employees or others and injuries sustained by any person
whomsoever resulting from the use or moving of such Articles in or out of the
Property, and shall make all repairs and improvements required by Landlord or
governmental authorities in connection with the use or moving of such Articles.

17. Canvassing, soliciting, and peddling in or about the Complex is prohibited
and each Tenant shall cooperate to prevent the same.

18. Wherever in these Building Rules and Regulations the word “Tenant” occurs,
it is understood and agreed that it shall mean Tenant’s associates, employees,
agents, clerks, invitees, and visitors. Wherever the word “Landlord” occurs, it
is understood and agreed that it shall mean Landlord’s assigns, agents,
employees, and visitors.

19. Landlord shall have the right to enter upon the Property at all reasonable
hours for the purpose of inspecting the same.

20. Landlord shall have the right to enter the Property at hours convenient to
Tenant for the purpose of exhibiting the same to prospective tenants.

21. Tenant, its employees, customers, invitees and guests shall, when using the
parking facilities in and around the Complex, observe and obey all signs
regarding fire lanes and no parking zones, and when parking always park between
the designated lines. Landlord reserves the right to tow away, at the expense of
the owner, any vehicle that is improperly parked or parked in a no

 

38



--------------------------------------------------------------------------------

parking zone. All vehicles shall be parked at the sole risk of the owner, and
Landlord assumes no responsibility for any damage to or loss of vehicles. No
vehicles shall be parked overnight, except for vehicles owned by persons working
overnight.

22. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Complex during the
continuance of the same by closing the doors or otherwise, for the safety of the
tenants or the protection of the Complex and the property therein. Landlord
shall in no case be liable for damages resulting from any error or action taken
with regard to the admission to or exclusion from the Complex of any person.

23. All entrance doors to the Property shall be locked when the Property is not
in use. All common corridor doors, if any, shall also be closed during times
when the heating and air conditioning equipment in the Complex is operating so
as not to dissipate the effectiveness of the system or place an overload
thereon.

24. No awning or other projection shall be attached to the outside walls of the
Complex. No curtains, blinds, shades or screens visible from the exterior or
interior common area of the Complex or visible from the exterior of the
Property, shall be attached to, hung in, or used in connection with any window
or door of the Property without the prior written consent of Landlord. Such
curtains, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in manner approved by Landlord.

25. Landlord reserves the right at any time to rescind, alter or waive, in whole
or in part, any of these Rules and Regulations when deemed necessary, desirable,
or proper, in Landlord’s judgment, for its best interest or for the best
interest of the tenants of the Complex.

26. Any trash dumpsters must be kept inside the Premises.

27. No outside storage of materials is allowed. (This includes trailer storage
parked longer than 96 hours.)

28. To the extent these rules are in conflict with the terms of the Lease, the
terms of the Lease shall rule and govern.

29. Tenant and Tenant’s employees, agents, visitors and licensees shall observe
faithfully and comply strictly with the foregoing rules and regulations and such
other and further appropriate rules and regulations as Landlord or Landlord’s
agent may from time to time adopt. Reasonable notice of any additional rules and
regulations shall be given in such manner as Landlord may reasonably elect.

 

39



--------------------------------------------------------------------------------

EXHIBIT D

BUILDING STANDARD TENANT LEASE FINISH

 

I. BUILDING STANDARD TENANT LEASE FINISH

DEMISING PARTITION OFFICE, WAREHOUSE SEPARATION WALL, AND TOILET WALL PARTITION:
Shall be 5/8” fire rated gypsum wallboard on 6” metal studs to underside of deck
with sound attenuation blank in stud cavity. Gypsum wallboard interior face to
office and toilet rooms shall be taped, bedded and sanded to accept scheduled
wall finish. Gypsum wallboard interior to warehouse shall be fire taped only.

INTERIOR PARTITIONS: Shall be 5/8” fire rated gypsum wallboard on 3-5/8” metal
studs to the underside of suspended ceiling grid at 9’ 0” above finished floor.
One lineal foot of wall will be provided per 12 square feet of office area.
Gypsum wallboard is taped, bedded and sanded to accept scheduled wall finish.
Gypsum wallboard applications to the inside face of the exterior wall, in office
areas only, shall extend to 9’ 0” above finish floor, applied to metal furring
strips and be taped, bedded and sanded to accept scheduled wall finish.

FLOOR COVERING: Shall be selected from either 30-32 oz. cut pile nylon or 22-26
oz. level loop nylon in building standard colors in office areas. Carpet shall
be directly glued down on concrete floor slab. Carpet base shall be 4” carpet
base in building standard color. Warehouse area concrete floor slabs have been
sealed at the time of installation with curing sealer.

CEILING HEIGHTS/CEILING SUSPENSION SYSTEM AND ACOUSTICAL CEILING TILE: Shall be
24” X 48” lay-in panel in 15/16” exposed white suspended steel grid at 9’ 0”
clear height in office area. The warehouse ceiling is exposed structure,
unpainted, at 23’ 6” average clear height to bottom of bar joists.

WALL FINISHES: Two coats of scrubbable flat latex wall paint on office walls in
building standard paint manufacturers’ colors, including up to 20% deep tone
accent colors.

INTERIOR DOORS: Shall be 3’ 0” x 7’ x 1-3/4” solid core red oak veneer doors
with light oak stain and painted metal frames with aluminum finish hardware.
Wood frame optional at additional cost. Sidelights are optional at additional
cost. One door, door frame and associated hardware will be provided per 300
square feet of office space including the main entrance.

RESTROOMS: Shall consist of two toilet room facilities including all plumbing
fixtures to code, exhaust fan and hot water heater. Walls will be painted gypsum
board with ceramic tile to 4’ 0” above finish floor on fixture wall only and
ceramic base throughout. Ceramic tile floor and base shall be provided in toilet
rooms and shared corridor space. Toilet room ceiling will be 2’ x 4’ acoustical
ceiling tile. Toilet accessories will include a toilet paper holder and metal
toilet partitions (when necessary). All toilet rooms will be handicap
accessible.

MECHANICAL: Gas-fired roof top heating/air conditioning units for office area,
metered to each tenant with controls in tenant space. Sized for 1ton air
conditioning load for 450 square feet of office area. Warehouse space heating
shall be sized for the average of 40 BTU per square foot, (assuming the presence
of 1 rolling overhead exterior door in warehouse space).

PLUMBING: Toilet room fixtures shall consist of a white porcelain handicap
accessible floor mount toilet, a white porcelain lavatory and electric hot water
heater sized to service restroom requirements. A handicap accessible drinking
fountain will be provided. A commodity wall hung janitor sink will be provided,
recessed behind doors when necessary.

 

40



--------------------------------------------------------------------------------

FIRE PROTECTION: Wet pipe E.S.F.R. sprinkler system and fire protection controls
are installed in building shall as per regulatory codes. One semirecessed head
per 225 square feet in the office area and one head per 130 square feet in the
warehouse area will be provided. Head relocation, if required by tenant plan, is
done under tenant lease finish cost.

ELECTRICAL SERVICE: Shall consist of 120/208 volt, 3-phase service, amp service
complete with distribution panel and circuit breakers for only equipment
provided.

ELECTRICAL RECEPTACLES: Shall be duplex receptacles providing one receptacle per
100 square feet of office space and one duplex receptacle in warehouse located
at panel. One light switch will be provided per 200 square feet of office. Two
switches allowed per warehouse space. All receptacle and switchplate covers
shall be ivory color.

TELEPHONE: One 4’ x 4’ plywood telephone board for mounting equipment by others
will be provided. Empty conduit through walls to empty box, one telephone outlet
will be provided per 200 square feet of office area, located to accommodate
tenant’s own telephone installation. NO phone cable or equipment will be
provided or installed by Landlord. Any communication or computer cable must be
fire rated for installation in the air plenum ceiling.

LIGHT FIXTURES: Shall be 2’ x 4’ recessed fluorescent light fixtures with
acrylic prismatic lens, four cool white lamps, one fixture provided per 80
square feel of office. Twenty-five (25) 30-foot candles of light provided in
warehouse. The lighting will be 400 watt metal halide high efficiency fixtures.

 

II. IMPROVEMENTS PROVIDED AT TENANT’S EXPENSE

All improvements constructed to the Premises that are in addition to the tenant
improvements listed in Paragraph I of this Exhibit shall be approved by Landlord
and the cost thereof shall be paid by Tenant.

 

III. DESIGN OF TENANT IMPROVEMENTS

Tenant shall retain the services of Landlord’s architect for the purposes of
office and warehouse layouts to prepare the necessary drawings including without
limitation, Basic Plans and Final Plans (Tenant’s Plans) for construction of
Tenant improvements. All of Tenant’s Plans shall be subject to approval of
Landlord.

 

41



--------------------------------------------------------------------------------

EXHIBIT E

SIGN CRITERIA

GENERAL:

 

  1. Tenant shall be required to identify the premises with a sign. All such
signs shall be subject to the requirements and limitations as outlined hereafter
or as Landlord shall determine to be necessary, in its sole judgment.

 

  2. Tenant’s signs shall be store identity sign ONLY and shall be placed on the
exterior wall in sign area designated by Landlord.

 

  3. Light sources may be concealed by translucent material. Sign letters or
components may be illuminated with lamps contained fully within the depth of the
letter. In any event, light sources shall not exceed 100 foot lamberts.

PROHIBITION: The following types of signs or sign components shall be
PROHIBITED:

 

  (a) Signs employing moving or flashing lights.

 

  (b) Signs employing exposed ballast boxes or transformers.

 

  (c) Sign manufacturers’ names, stamps or decals.

 

  (d) Signs employing painted non-illuminated letters.

 

  (e) Signs of box or cabinet type on metal fascia.

 

  (f) Signs employing letters with no returns or exposed fastenings.

 

  (g) Paper or cardboard signs, stickers or decals hung around, on or behind
storefront (including glass doors and/or windows).

 

  (h) Signs placed at right angles to any front.

 

  (i) Signs purporting to identify leased departments or concessionaires or
contained within the premises.

PROCEDURE: Tenant shall submit two (2) drawings of its proposed signage to the
Landlord for approval prior to installation of any signage. Tenant must receive
Landlord’s written approval prior to installation of its signage. Signs must
meet approval of the City of Plymouth, Minnesota, regarding Plymouth Ponds
Business Park. Sign contractor must obtain a building permit.

FASCIA SIGNS:

 

  1. Signs shall be composed of illuminated or un-illuminated individual letters
and shall be no more than 30 inches in height.

 

  2. Signs, if illuminated, shall be internally illuminated. Lighting fixtures
attached to the building to illuminate an unlit sign are prohibited.

 

  3. Signs may have one line of copy above another line but the total height
shall not exceed the designated sign area.

 

  4. The color of the interior shell and/or the lens of individually lit or
unlit letters and if illuminated, the color of the light source or the returns
for the individually lit letters shall be subject to Landlord’s written
approval.

 

  5. A sign shall not cover more than eighty percent (80%) of the linear
distances of the storefront to which it is attached. However, all signs shall be
set in at least eighteen inches (18”) from the borders of the Tenant’s lease
area. Signs shall be placed to optimally identify the Tenant’s entry. Proposed
placement shall be subject to Landlord’s written approval.

 

  6. Logos may be used in the allocated sign but are subject to the size
limitation. There shall be no more than one (I) logo per tenant frontage.

 

  7. Upon termination of the lease agreement by lapse of time or otherwise
Tenant shall remove and dispose of its signage at its sole cost and expense.

 

42



--------------------------------------------------------------------------------

INTERIOR SIGNS: Neon window signs shall be acceptable on the inside of display
windows ONLY. Interior signs shall be subject to Landlord’s written approval as
to size, style and color. Interior signs must also be approved by the City of
Plymouth.

 

43



--------------------------------------------------------------------------------

EXHIBIT F

RATIFICATION AGREEMENT

(Office/Service Lease)

WHEREAS, MU Plymouth Ponds LLC, a Minnesota limited liability company
(“Landlord”), and                      a                     (“Tenant”), entered
into a lease agreement dated                      , 20         (the “Lease
Agreement”) with respect to Suite          of the Building at
                    , Minnesota. Unless otherwise indicated, the terms defined
in the Lease Agreement shall have the same meanings when used herein; and

WHEREAS, pursuant to Article 9 of the Lease Agreement, the parties agreed
to    ratify in writing the following terms of the Lease Agreement.

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree
that:

1. The Term of the Lease Agreement commenced on                      ,
20         and will terminate on                      , 20         unless sooner
terminated in accordance with the provisions of the Lease Agreement.

2. The monthly installments of Base Rent payable for the Premises during the
Term are as follows:

 

Period of Term

  

Annual Rate Per SF

  

Monthly Base Rent

3. The Premises contain              square feet, consisting of             
square feet of office space and              square feet of warehouse, service
or storage space.

4. Tenant acknowledges and agrees that the Premises have been delivered to
Tenant by Landlord in the condition required by the Lease Agreement and Tenant
has accepted possession of the Premises.

Except as otherwise stated herein, all of the remaining terms and conditions of
the Lease Agreement shall continue to be in full force and effect.

 

Landlord:  

MU Plymouth Ponds LLC

A Minnesota limited liability company

Date:                                     
                                           By:  

 

    Bradley L. Moen, Vice President Date:                                     
                                           By:  

 

    Richard E. Student, Vice President Tenant  

Entellus Medical, Inc.

A Delaware corporation

Date:                                     
                                           By:  

 

  Name:  

 

  Its:  

 

 

44